Exhibit 10.6
 
Execution Copy
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
Master Servicer
 
and
 
BERKELEY POINT CAPITAL LLC,
Primary Servicer
 
PRIMARY SERVICING AGREEMENT
 
Dated as of February 1, 2015
 
GS Mortgage Securities Corporation II,
Commercial Mortgage Pass-Through Certificates
Series 2015-GC28
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


     
Page
       
ARTICLE I     DEFINITIONS
 
1
     
Section 1.01
Defined Terms
 
1
       
ARTICLE II     MASTER SERVICER’S ENGAGEMENT OF PRIMARY SERVICER TO PERFORM
SERVICING RESPONSIBILITIES
 
2
     
Section 2.01
Contract for Servicing; Possession of Loan Documents
 
2
       
Section 2.02
Notice of Defect, Breach or Repurchase Request
 
3
       
ARTICLE III     SERVICING OF THE MORTGAGE LOANS
 
3
     
Section 3.01
Primary Servicer to Service
 
3
       
Section 3.02
Merger or Consolidation of the Primary Servicer
 
16
       
Section 3.03
Limitation on Liability of the Primary Servicer and Others
 
16
       
Section 3.04
Primary Servicer Not to Resign
 
17
       
Section 3.05
No Transfer or Assignment of Servicing
 
17
       
Section 3.06
Indemnification
 
18
       
ARTICLE IV     DEFAULT
 
18
     
Section 4.01
Events of Default
 
18
       
Section 4.02
Waiver of Defaults
 
21
       
Section 4.03
Other Remedies of Master Servicer
 
22
       
ARTICLE V     TERMINATION
 
22
     
Section 5.01
Termination
 
22
       
Section 5.02
Termination With Cause
 
22
       
Section 5.03
Intentionally Deleted
 
22
       
Section 5.04
Termination of Duties with Respect to Specially Serviced Loans
 
23
       
ARTICLE VI     MISCELLANEOUS
 
23
     
Section 6.01
Successor to the Primary Servicer
 
23
       
Section 6.02
Financial Statements
 
23
       
Section 6.03
Closing
 
23
       
Section 6.04
Closing Documents
 
23
       
Section 6.05
Notices
 
24
       
Section 6.06
Severability Clause
 
25
       
Section 6.07
Counterparts
 
25

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

     
Page
       
Section 6.08
Governing Law
 
26
       
Section 6.09
Protection of Confidential Information
 
26
       
Section 6.10
Intention of the Parties
 
26
       
Section 6.11
Third Party Beneficiary
 
26
       
Section 6.12
Successors and Assigns; Assignment of Agreement
 
26
       
Section 6.13
Waivers
 
27
       
Section 6.14
Exhibits
 
27
       
Section 6.15
General Interpretive Principles
 
27
       
Section 6.16
Complete Agreement
 
27
       
Section 6.17
Further Agreement
 
27
       
Section 6.18
Amendments
 
27
       
Section 6.19
Exchange Act Rule 17g-5 Procedures
 
27
       
Section 6.20
Notification to Primary Servicer Concerning REO Property
 
28

 
EXHIBIT A
MORTGAGE LOAN SCHEDULE
 
A-1
EXHIBIT B
PRIMARY SERVICER’S OFFICER’S CERTIFICATE
 
B-1
EXHIBIT C
POOLING AND SERVICING AGREEMENT
 
C-1
EXHIBIT D
[RESERVED]
   
EXHIBIT E
QUARTERLY SERVICING CERTIFICATION
 
E-1
EXHIBIT F
FORM OF ACCOUNT CERTIFICATION
 
F-1
EXHIBIT G
FORM OF COLLECTION REPORT
 
G-1
EXHIBIT H
FORM OF CERTIFICATE OF INSURANCE
 
H-1
EXHIBIT I
NEW LEASE INFORMATION
 
I-1
EXHIBIT J
MONTHLY ESCROW ACCOUNTS CERTIFICATION
 
J-1

 
 
ii

--------------------------------------------------------------------------------

 
 
This is a Primary Servicing Agreement (this “Agreement”), dated as of February
1, 2015, by and between BERKELEY POINT CAPITAL LLC, a Delaware limited liability
company having an office at One Beacon Street, 14th Floor, Boston, MA 02108, and
its successors and assigns (the “Primary Servicer”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, having an office at c/o Commercial Mortgage Servicing, MAC
D1086, 550 South Tryon Street, 14th Floor, Charlotte, North Carolina 28202, and
its successors and assigns (the “Master Servicer”).
 
W I T N E S S E T H:
 
WHEREAS, GS Mortgage Securities Corporation II, as Depositor (the “Depositor”),
Rialto Capital Advisors, LLC, as Special Servicer (the “Special Servicer”),
Wilmington Trust, National Association, as Trustee (the “Trustee”), Wells Fargo
Bank, National Association, as Certificate Administrator (in such capacity, the
“Certificate Administrator”), Pentalpha Surveillance LLC, as Operating Advisor
(the “Operating Advisor”), and the Master Servicer have entered into that
certain Pooling and Servicing Agreement dated as of February 1, 2015 (as
amended, modified and restated from time to time, the “Pooling and Servicing
Agreement”), whereby the Master Servicer shall master service certain mortgage
loans, including the Mortgage Loans (defined below), on behalf of the Trustee;
and
 
WHEREAS, the Master Servicer desires to enter into a contract with the Primary
Servicer whereby the Primary Servicer shall service the mortgage loan or
mortgage loans listed on Exhibit A (the “Mortgage Loan Schedule”) attached
hereto (hereinafter referred to as the “Mortgage Loans”) on behalf of the Master
Servicer.
 
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Master Servicer and the Primary Servicer hereby
agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01     Defined Terms.
 
Unless otherwise specified in this Agreement, all capitalized terms not
otherwise defined herein shall have the meanings set forth in the Pooling and
Servicing Agreement.  As used herein, the following terms have the meanings
assigned to them in this Section 1.01:
 
“Collection Report” shall mean the monthly report prepared by the Primary
Servicer setting forth, with respect to the Mortgage Loans and the most recently
ended Collection Period prior to the due date of such report, the information
described on Exhibit G attached hereto.
 
“Mortgage Loans” shall have the meaning specified in the recitals hereto.
 
“Mortgage Loan Schedule” shall have the meaning specified in the recitals
hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
“Primary Servicer Collection Account” shall have the meaning specified in
Section 3.01(c)(9) of this Agreement.
 
“Primary Servicer Remittance Amount” shall mean, with respect to any date, an
amount equal to, without duplication, (a) the sum of (i) the aggregate of the
amounts on deposit in the Primary Servicer Collection Account (as defined
herein) as of such date, (ii) the aggregate of all other amounts received with
respect to the Mortgage Loans as of such date to the extent not previously
remitted to the Master Servicer and (iii) the aggregate amount of Prepayment
Interest Shortfalls deposited by the Primary Servicer in the Primary Servicer
Collection Account as required by Section 3.13 of the Pooling and Servicing
Agreement as incorporated herein pursuant to Section 3.01(c)(21) of this
Agreement, to the extent not previously remitted to the Master Servicer, net of
(b) the portion of the amount described in subclause (a) of this definition that
represents one or more of the following: (i) Escrow Payments (other than the
Escrow Payments that are to be used to reimburse the Master Servicer for
Property Advances) or (ii) any amounts that the Primary Servicer is entitled to
retain as compensation pursuant to Section 3.12(a) of the Pooling and Servicing
Agreement as incorporated herein pursuant to Section 3.01(c)(19) of this
Agreement.
 
“Primary Servicer Remittance Date” shall mean the first Business Day after each
Determination Date.
 
“Primary Servicer Reporting Date” shall mean the first Business Day after each
Determination Date.
 
“Primary Servicer Parties” shall have the meaning specified in Section 3.03 of
this Agreement.
 
“Primary Servicing Fee” shall mean, with respect to each Mortgage Loan, the fee
payable to the Primary Servicer pursuant to Section 3.01(c)(19) of this
Agreement.
 
“Primary Servicing Fee Rate” shall mean, with respect to each Mortgage Loan, the
rate that corresponds to such Mortgage Loan set forth on Exhibit A hereto under
the heading “Primary Servicing Fee.”
 
ARTICLE II
 
MASTER SERVICER’S ENGAGEMENT OF PRIMARY SERVICER
TO PERFORM SERVICING RESPONSIBILITIES
 
Section 2.01     Contract for Servicing; Possession of Loan Documents.
 
The Master Servicer, by execution and delivery of this Agreement, does hereby
contract with the Primary Servicer, subject to the terms of this Agreement, for
the servicing of the Mortgage Loans.  On and after the Closing Date, the Primary
Servicer shall hold any portion of the Servicing File or the Mortgage File in
the possession of the Primary Servicer in trust by the Primary Servicer, on
behalf of the Master Servicer for the benefit of the Trustee.  The Primary
Servicer’s possession of any portion of the Servicing File or the Mortgage File
shall be at the will of the Master Servicer and the Trustee for the sole purpose
of facilitating the servicing or the
 
 
2

--------------------------------------------------------------------------------

 
 
supervision of servicing of the Mortgage Loans pursuant to this Agreement, and
such retention and possession by the Primary Servicer shall be in a custodial
capacity only.  Any portion of the Servicing File or the Mortgage File retained
by the Primary Servicer shall be identified to reflect clearly the ownership of
the Mortgage Loans by the Trustee.  The Primary Servicer shall release from its
custody any Mortgage File retained by it only in accordance with this Agreement
and the Pooling and Servicing Agreement.  The Primary Servicer shall provide to
the Master Servicer as soon as practicable after request therefor by the Master
Servicer a copy of any documents held by it with respect to the Mortgage
Loans.  During the term of this Agreement, the Primary Servicer will also
provide to the Master Servicer a copy of any lease, amendments and other
documents related to the Mortgaged Property securing the related Mortgage Loan
or related to the Mortgage Loan as soon as possible after receipt or execution
thereof, as applicable.  Except as otherwise provided herein, the Primary
Servicer shall not be obligated to provide a copy of any documents held by it
with respect to the Mortgage Loans to any Person not a party to this
Agreement.  If and so long as the Primary Servicer (i) has a vault or other
adequate safety procedures in place satisfactory to the Master Servicer, in its
sole discretion, or (ii) outsources such responsibility to a third party vendor
satisfactory to the Master Servicer, who has a vault or other adequate safety
procedures in place satisfactory to the Master Servicer, in its sole discretion,
the Primary Servicer shall hold the original of any letters of credit related to
a Mortgage Loan and perform any obligations of the Master Servicer with respect
thereto all in accordance with any applicable requirements of Section 2.01(b) of
the Pooling and Servicing Agreement.  If at any time the Primary Servicer does
not satisfy the conditions described in clause (i) or clause (ii) of the
immediately preceding sentence, the Primary Servicer shall immediately deliver
to the Master Servicer the original of any letters of credit related to a
Mortgage Loan.
 
Section 2.02     Notice of Defect, Breach or Repurchase Request.
 
Following its receipt from the Depositor, the Master Servicer shall provide a
copy of the CCRE Loan Purchase Agreement to the Primary Servicer.  The Primary
Servicer shall notify the Master Servicer in writing within five (5) Business
Days after the Primary Servicer discovers or receives notice alleging a Document
Defect or a Breach or receives a Repurchase Communication of a Repurchase, a
Repurchase Request, a Repurchase Request Rejection or a Repurchase Request
Withdrawal.  The Primary Servicer shall, within five (5) Business Days of
receipt, provide to the Master Servicer a copy of any written Repurchase
Request, Repurchase Request Withdrawal, Repurchase or Repurchase Request
Rejection received by the Primary Servicer and such other information in the
possession of the Primary Servicer reasonably requested by the Master Servicer
to fulfill its obligations under Section 2.03(a) of the Pooling and Servicing
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
SERVICING OF THE MORTGAGE LOANS
 
Section 3.01     Primary Servicer to Service.
 
(a)           The Primary Servicer, as an independent contractor, shall service
and administer the Mortgage Loans in a manner consistent with the Servicing
Standard under the Pooling and Servicing Agreement.
 
(b)           The Primary Servicer shall perform, on behalf of the Master
Servicer, all of the obligations of the Master Servicer (with respect to the
Mortgage Loans subject to this Agreement) as set forth in those sections of the
Pooling and Servicing Agreement incorporated herein pursuant to Section 3.01(c)
of this Agreement (the “Incorporated Sections”), as modified by Section 3.01(c)
of this Agreement, and the Master Servicer shall have the same rights with
respect to the Primary Servicer that the Trustee, the Certificate Administrator,
the Custodian, the Depositor, the Controlling Class Certificateholders, the
Controlling Class Representative, the Operating Advisor, the Rating Agencies,
the Underwriters, the Initial Purchasers, the Certificateholders and the Special
Servicer (including, without limitation, the right of the Special Servicer to
direct the Master Servicer during certain periods) have with respect to the
Master Servicer under the Pooling and Servicing Agreement to the extent that the
Primary Servicer is acting on behalf of the Master Servicer hereunder and except
as otherwise set forth herein.  Without limiting the foregoing, and subject to
Section 3.22 of the Pooling and Servicing Agreement as modified herein, the
Primary Servicer shall service and administer each Mortgage Loan as long as it
is not a Specially Serviced Loan.  All references herein to the respective
duties of the Primary Servicer and the Special Servicer, and to the areas in
which they may exercise discretion, shall be subject to Section 3.22 of the
Pooling and Servicing Agreement, as modified herein and to the Special
Servicer’s rights to service Specially Serviced Loans.  Except as otherwise set
forth below, for purposes of this Agreement, (i) references to the Trustee, the
Certificate Administrator, the Depositor, the Custodian, the Rating Agencies,
the Special Servicer, the Controlling Class Certificateholder, the Controlling
Class Representative, the Operating Advisor, the Underwriters, the Initial
Purchasers and the Certificateholders in the Incorporated Sections (and in the
defined terms used therein) shall be deemed to be references to the Master
Servicer hereunder, (ii) references to the Master Servicer in the Incorporated
Sections (and in the defined terms used therein) shall be deemed to be
references to the Primary Servicer hereunder and (iii) references to the
Mortgage Loans in the Incorporated Sections (and in the defined terms used
therein) shall be deemed to be references to the Mortgage Loans as defined
herein (such modification of the Incorporated Sections shall be referred to
herein as the “References Modification”).  With respect to all servicing
responsibilities of the Master Servicer under the Pooling and Servicing
Agreement that are not being performed by the Primary Servicer under this
Agreement, the Primary Servicer shall reasonably cooperate with the Master
Servicer to facilitate the timely performance of such servicing
responsibilities.  The Primary Servicer shall not take any action (whether or
not authorized hereunder) as to which the Master Servicer has advised it in
writing that such action if taken may result in the imposition of a tax on any
portion of the Trust or cause either the Lower-Tier REMIC or the Upper-Tier
REMIC to fail to qualify as a REMIC or cause the Grantor Trust to fail to
qualify as a grantor trust.  The Primary Servicer shall fully cooperate with the
Master Servicer in connection with avoiding the imposition of a tax
 
 
4

--------------------------------------------------------------------------------

 
 
on any portion of the Trust or cause either the Lower-Tier REMIC or the
Upper-Tier REMIC to fail to qualify as a REMIC or cause the Grantor Trust to
fail to qualify as a grantor trust.
 
(c)           The following Sections of the Pooling and Servicing Agreement,
unless otherwise provided in this Section 3.01(c) of this Agreement, are hereby
incorporated herein by reference as if fully set forth herein, and, for purposes
of this Agreement, in addition to the References Modification, are hereby
further modified as set forth below:
 
(1)           Section 1.02.  The determination as to the application of amounts
collected in respect of any Mortgage Loan, in the absence of express provisions
in the related Loan Documents or to the extent that such terms authorize the
lender to use its discretion, shall be made by the Master Servicer.
 
(2)           Section 2.05(a).  Section 2.05(a)(i) of the Pooling and Servicing
Agreement shall be deemed modified to read “The Primary Servicer is a limited
liability company, duly organized, validly existing and in good standing under
the laws of the State of Delaware, and the Primary Servicer is in compliance
with the laws of the jurisdiction in which each Mortgaged Property is located to
the extent necessary to perform its obligations under this Agreement.”  The
Primary Servicer hereby represents and warrants, as of the date hereof, that (i)
each insurance policy and fidelity bond referenced in Section 3.08(c) of the
Pooling and Servicing Agreement names the Master Servicer as an additional
insured and loss payee; (ii) the net worth of the Primary Servicer determined in
accordance with generally accepted accounting principles is not less than $2
million; and (iii) the Primary Servicer is authorized to transact business in
the state or states in which the Mortgaged Properties are located, if and to the
extent required by applicable law.
 
(3)           Sections 3.01(a) and (b).  The Primary Servicer shall use efforts
consistent with the Servicing Standard to continue all UCC financing statements
in favor of the assignee prior to the expiration of such UCC financing
statements.  The Master Servicer shall forward the Primary Servicer recorded UCC
financing statements reflecting the Trust as the secured party.  Notwithstanding
the foregoing, the Primary Servicer’s authority is restricted as provided in
Section 3.01(c)(16) and (28) of this Agreement.
 
(4)           Sections 3.01(c) and (d).  References to the Master Servicer shall
not be deemed to be references to the Primary Servicer for purposes of Sections
3.01(c) and (d) of the Pooling and Servicing Agreement.  Each and every one of
the terms and conditions of Sections 3.01(c) and (d) of the Pooling and
Servicing Agreement shall be enforceable against the Primary Servicer in
accordance with the terms thereof.  The Primary Servicer may not enter into any
new Primary Servicing Agreements in connection with the Mortgage Loans and shall
directly service the Mortgage Loans in accordance with the terms and conditions
of this Agreement.  To the extent required by Sections 3.01(c) and (d) of the
Pooling and Servicing Agreement, this Agreement will be assumed by the Trustee
if the Trustee has assumed the duties of the Master Servicer or by a successor
Master Servicer without cost or obligation to the assuming party or the Trust
Fund, upon the assumption by such party of the obligations of the Master
Servicer pursuant to Section 7.02 of the Pooling and Servicing Agreement.  The
Primary Servicer may not foreclose any Mortgage or, except as permitted by
Section 3.01(c)(16) or (28) of this Agreement, grant any modification,
extension, waiver or amendment to any Mortgage Loan.
 
 
5

--------------------------------------------------------------------------------

 
 
(5)           Reserved.
 
(6)           Section 3.03.  The Primary Servicer may not waive any Penalty
Charges that the Master Servicer is permitted to waive under Section 3.03 of the
Pooling and Servicing Agreement without the consent of the Master Servicer.  The
Primary Servicer shall forward to the Master Servicer a copy of all income
statements, rent rolls and other reporting information collected by the Primary
Servicer within the timeframe set forth in Section 3.01(c)(32) of this
Agreement.  The Primary Servicer shall promptly notify the Master Servicer of
any defaults under any Mortgage Loan, collection issues or customer issues;
provided that the Primary Servicer shall not take any action with respect to
enforcing any Mortgage Loan without the prior written approval of the Master
Servicer.
 
(7)           Section 3.04(a).  Without limiting the generality of the
obligations of the Primary Servicer hereunder, the Primary Servicer shall
monitor and certify to the information on the Mortgage Loans with respect to
taxes, insurance premiums, assessments, ground rents and other similar items on
a quarterly basis, starting with the quarter ending June of 2015, within thirty
(30) days of the end of such quarter as required by, and in the form of, Exhibit
E attached hereto, pursuant to Section 3.01(c)(32) of this Agreement.  The
third, fourth, fifth and sixth sentences of Section 3.04(a) of the Pooling and
Servicing Agreement are not incorporated herein.  The Primary Servicer shall not
be obligated to make any Property Advances.  Upon the occurrence of an insured
loss at a Mortgaged Property, the Primary Servicer shall notify the Master
Servicer of the loss and the Primary Servicer’s receipt of the Insurance
Proceeds.  The Primary Servicer will provide to the Master Servicer all
loss-related records and information received by the Primary Servicer as such
information becomes available and shall confer with the Master Servicer
regarding the process of releasing to the affected Mortgagor the Insurance
Proceeds, including but not limited to questions such as whether the Primary
Servicer is authorized to (i) endorse the checks issued by the insurer
representing the Insurance Proceeds; and (ii) release the Insurance Proceeds to
the affected Mortgagor.  With respect to non-escrowed payments, when the Primary
Servicer becomes aware in accordance with the Servicing Standard that a
Mortgagor has failed to make any such payment or, with respect to escrowed
loans, collections from a Mortgagor are insufficient to pay any such item before
the applicable penalty or termination date, the Primary Servicer shall promptly
notify the Master Servicer.  The Master Servicer may direct the Primary Servicer
to (and upon such direction, the Primary Servicer shall) make a payment from
amounts on deposit in the Primary Servicer Collection Account as contemplated by
Section 3.04(a) of the Pooling and Servicing Agreement.
 
(8)           Section 3.04(b), (c) and (d).  The creation of any Escrow Account
shall be evidenced by a certification in the form of Exhibit F attached hereto
and a copy of such certification shall be furnished to the Master Servicer
within three (3) days of the Closing Date and thereafter to the Master Servicer
upon any transfer of any Escrow Account.  Without the express written consent of
the Master Servicer, the Primary Servicer shall not (a) waive or extend the date
set forth in any agreement governing reserve funds by which the required repairs
and/or capital improvements at the related Mortgaged Property must be completed
or (b) release any earn out reserve funds or return any related letters of
credit delivered in lieu of earn out reserve funds.  The Primary Servicer shall
promptly notify the Master Servicer of any failure by the Mortgagor described in
Section 3.04(d) of the Pooling and Servicing Agreement
 
 
6

--------------------------------------------------------------------------------

 
 
(9)           Section 3.05(a).  The Primary Servicer shall establish a
collection account (hereinafter the “Primary Servicer Collection Account”),
meeting all of the requirements of the Collection Account, and references to the
Collection Account shall be references to such Primary Servicer Collection
Account.  The creation of any Primary Servicer Collection Account shall be
evidenced by a certification in the form of Exhibit F attached hereto and a copy
of such certification shall be furnished to the Master Servicer within three (3)
days of the Closing Date and thereafter to the Master Servicer upon any transfer
of the Primary Servicer Collection Account.  The last two paragraphs of Section
3.05(a) of the Pooling and Servicing Agreement are not incorporated herein.  The
Primary Servicer shall deposit into the Primary Servicer Collection Account and
include in its Primary Servicer Remittance Amount all payments in the nature of
Ancillary Fees, Consent Fees, Assumption Fees, assumption application fees,
defeasance fees and other fees and amounts collected from the Mortgagors that
constitute additional servicing compensation and/or additional Special Servicing
Compensation (in each case, other than those to which the Primary Servicer is
entitled pursuant to Section 3.01(c)(19) of this Agreement).  Any amounts of
additional Special Servicing Compensation payable to the Special Servicer shall
be remitted to the Special Servicer by the Master Servicer.  For purposes of the
last paragraph of Section 3.05(a) of the Pooling and Servicing Agreement, the
Master Servicer shall direct the Special Servicer to make payment of amounts
referenced therein directly to the Primary Servicer for deposit in the Primary
Servicer Collection Account.
 
(10)           Reserved.
 
(11)           Section 3.06 is not incorporated herein.  The Primary Servicer
may, from time to time, make withdrawals from the Primary Servicer Collection
Account for any of the following purposes (the order set forth below not
constituting an order of priority for such withdrawals):
 
(i)           to remit to the Master Servicer for deposit in the Collection
Account the amounts required to be so deposited pursuant to Section
4.06(a)(i)-(vi) of the Pooling and Servicing Agreement and Section 3.01(c)(33)
of this Agreement;
 
(ii)           to the extent not otherwise required to be applied against
Prepayment Interest Shortfalls, to pay itself earned and unpaid Primary
Servicing Fees, with respect to the Mortgage Loans, the Primary Servicer’s right
to payment pursuant to this clause (ii) with respect to any Mortgage Loan being
limited to amounts on deposit in the Primary Servicer Collection Account that
are received on or in respect of such Mortgage Loan (whether in the form of
payments, Liquidation Proceeds, Insurance Proceeds or Condemnation Proceeds)
that are allocable as a recovery of interest thereon;
 
(iii)           to pay itself, as additional servicing compensation in
accordance with Section 3.12(a) of the Pooling and Servicing Agreement, interest
and investment income earned in respect of amounts held in the Primary Servicer
Collection Account as provided in Section 3.01(c)(13) of this Agreement, but
only to the extent of the net investment earnings, if any, with respect to the
Primary Servicer Collection Account for any Collection Period;
 
 
7

--------------------------------------------------------------------------------

 
 
(iv)           to clear and terminate the Primary Servicer Collection Account at
the termination of this Agreement pursuant to Section 9.01 of the Pooling and
Servicing Agreement, as modified herein; and
 
(v)           any amounts deposited in the Primary Servicer Collection Account
in error.
 
The Primary Servicer shall keep and maintain separate accounting records, on a
Mortgage Loan by Mortgage Loan basis, reflecting amounts allocable to the
Mortgage Loans, and on a property-by-property basis when appropriate, for the
purpose of justifying any withdrawal, debit or credit from the Primary Servicer
Collection Account.  Upon written request, the Primary Servicer shall provide to
the Master Servicer such records.
 
(12)           Reserved.
 
(13)           Section 3.07 is not incorporated herein.  The Primary Servicer
may invest funds in the Primary Servicer Collection Account and/or any Mortgagor
Account maintained by it on the same terms as the Master Servicer may invest
funds in the Collection Account and/or Mortgagor Account, and subject to the
same rights, restrictions and obligations regarding maturity dates, gains,
losses, withdrawals, possession and control of Permitted Investments and
Permitted Investments payable on demand.  Without limiting the generality of the
foregoing, any investment of funds in the Primary Servicer Collection Account
and/or Mortgagor Account shall be made in the name of the Certificate
Administrator (on behalf of the Trustee for the benefit of the
Certificateholders) or in the name of a nominee of the Certificate
Administrator.
 
(14)           Sections 3.08(a) and (b).  References to the Collection Account
shall be references to the Primary Servicer Collection Account.  All insurance
policies caused to be maintained by the Primary Servicer hereunder shall also
name the Master Servicer as an additional insured and loss payee.  Within thirty
(30) days after the Closing Date, the Primary Servicer shall forward to the
Master Servicer a fully completed certificate of insurance in the form of
Exhibit H attached hereto.  Without limiting the generality of the obligations
of the Primary Servicer hereunder, the Primary Servicer shall monitor and
certify as to the status of insurance policies relating to the Mortgage Loans on
a quarterly basis starting for the quarter ending in June of 2015, within thirty
(30) days of the end of such quarter as required by, and in the form of, Exhibit
E attached hereto, pursuant to Section 3.01(c)(32) of this Agreement.  The
Primary Servicer shall promptly notify the Master Servicer of any Mortgaged
Property that is not insured against terrorist or other similar acts.  The
Master Servicer or the Special Servicer shall make all determinations with
respect to terrorism insurance matters required to be made under Section 3.08 of
the Pooling and Servicing Agreement, and the Primary Servicer shall reasonably
cooperate with the Master Servicer in connection therewith.
 
(15)           Section 3.08(c).  The fidelity bond and insurance policies
required hereunder shall also name the Master Servicer as additional insured and
loss payee.
 
(16)           Section 3.09.  Notwithstanding anything herein to the contrary,
the Primary Servicer shall not take any action with respect to any assumption,
transfer, defeasance or other action contemplated by Section 3.09 of the Pooling
and Servicing Agreement unless the Primary
 
 
8

--------------------------------------------------------------------------------

 
 
Servicer has confirmed with the Master Servicer that the Master Servicer is
either obligated to process or that the Master Servicer and the Special Servicer
have mutually agreed that the Master Servicer shall process such request
pursuant to Section 3.09 of the Pooling and Servicing Agreement.  Following such
confirmation, the Primary Servicer will not permit or consent to any assumption,
transfer, defeasance or other action contemplated by Section 3.09 of the Pooling
and Servicing Agreement without the prior written consent of the Master
Servicer.  With respect to any such proposed action, the Primary Servicer shall
promptly notify the Master Servicer of any Mortgagor request for such action,
and perform and forward to the Master Servicer any analysis, recommendation or
other information required to be prepared and/or delivered by the Master
Servicer under Section 3.09 of the Pooling and Servicing Agreement.  The Master
Servicer, not the Primary Servicer, will deal directly with the Special
Servicer, the Controlling Class Representative and the Rating Agencies in
connection with obtaining any necessary approval or consent from the Special
Servicer.  If the Primary Servicer shall perform any such assumption, transfer,
defeasance or other action and the Master Servicer consents to such transaction,
the Primary Servicer shall document and close such transaction.
 
(17)           Section 3.10.  References to the Master Servicer shall not be
deemed to be references to the Primary Servicer for purposes of Section 3.10
(other than Section 3.10(h)) of the Pooling and Servicing Agreement.
 
(18)           Section 3.11.  The references to the Collection Account shall be
references to the Primary Servicer Collection Account.  No expense incurred in
connection with any instrument of satisfaction or deed of reconveyance shall be
chargeable to the Primary Servicer Collection Account.
 
(19)           Section 3.12(a).  References to the Servicing Fee shall be
references to the Primary Servicing Fee and references in the definition of
“Servicing Fee” to the Servicing Fee Rate shall be references to the Primary
Servicing Fee Rate.  The last three sentences of the first paragraph and the
second paragraph of Section 3.12(a) of the Pooling and Servicing Agreement are
not incorporated herein.  In addition, the Primary Servicer shall be entitled to
receive, as additional servicing compensation, to the extent the Master Servicer
is entitled to such amounts under the Pooling and Servicing Agreement, (i) all
investment income earned on amounts on deposit in the Primary Servicer
Collection Account and certain Mortgagor Accounts (to the extent consistent with
the related Loan Documents), (ii) 50% of that portion of Excess Penalty Charges
relating to late fees (but not Default Interest) on Mortgage Loans to which the
Master Servicer is entitled under the Pooling and Servicing Agreement and not
required by the Pooling and Servicing Agreement to cover Advance Interest or
Additional Trust Fund Expenses, (iii) 100% of any amounts collected by the
Primary Servicer for checks returned for insufficient funds, demand fees or
similar items with respect to the Mortgage Loans to the extent the Master
Servicer is entitled to such items under Section 3.12(a) of the Pooling and
Servicing Agreement, (iv) 50% of that portion of any Assumption Fees and any
similar fees to which the Master Servicer is entitled under Section 3.12(a) of
the Pooling and Servicing Agreement with respect to the Mortgage Loans in
connection with matters performed by the Primary Servicer pursuant to Section
3.01(c)(16) of this Agreement, (v) 100% of that portion of any assumption
application fees to which the Master Servicer is entitled under Section 3.12(a)
of the Pooling and Servicing Agreement with respect to the Mortgage Loans in
connection with matters performed by the Primary Servicer pursuant to Section
3.01(c)(16) of this Agreement, (vi) 50% of that portion of
 
 
9

--------------------------------------------------------------------------------

 
 
any Excess Modification Fees, Consent Fees and similar fees to which the Master
Servicer is entitled under Section 3.12(a) of the Pooling and Servicing
Agreement with respect to the Mortgage Loans in connection with matters
performed by the Primary Servicer pursuant to Section 3.01(c)(28) of this
Agreement, (vii) 50% of that portion of any defeasance fees to which the Master
Servicer is entitled under Section 3.12(a) of the Pooling and Servicing
Agreement with respect to Mortgage Loans in connection with matters performed by
the Primary Servicer pursuant to Section 3.01(c)(16) of this Agreement, and
(viii) 100% of that portion of any beneficiary statement charges to which the
Master Servicer is entitled under Section 3.12(a) of the Pooling and Servicing
Agreement with respect to the Mortgage Loans.  The Primary Servicer shall not be
entitled to Prepayment Interest Excesses, Default Interest or any other amounts
not specifically addressed above in this Section 3.01(c)(19).
 
(20)           Section 3.12(d) and (e).  The Primary Servicer shall promptly
notify the Master Servicer of any request or inquiry described in the second
paragraph of Section 3.12(e) of the Pooling and Servicing Agreement (i.e., a
request from a Mortgagor, Certificateholder or other Person that requires the
assistance of Independent legal counsel or other consultant, as further
described in the Pooling and Servicing Agreement).
 
(21)           Section 3.13.  The Primary Servicer shall deposit all Prepayment
Interest Shortfalls in the Primary Servicing Account on each Primary Servicer
Remittance Date.
 
(22)           Section 3.15.  The Primary Servicer shall also be subject to
Section 3.01(c)(30) of this Agreement.  None of the restrictions in Section 3.15
of the Pooling and Servicing Agreement or Section 3.01(c)(30) of this Agreement
shall prohibit or restrict oral or written communications, or providing
information, between the Primary Servicer, on the one hand, and a Rating Agency,
on the other hand, with regard to (i) such Rating Agency’s review of the ratings
it assigns to the Primary Servicer, (ii) such Rating Agency’s approval of the
Primary Servicer as a commercial mortgage master, special or primary servicer or
(iii) such Rating Agency’s evaluation of the Primary Servicer’s servicing
operations in general; provided, however, that the Primary Servicer shall not
provide any information relating to the Certificates or the Mortgage Loans to a
Rating Agency in connection with such review and evaluation by such Rating
Agency unless (x) borrower, property or deal specific identifiers are redacted;
or (y) such information has already been provided to the Depositor and has been
uploaded on to the Depositor’s 17g-5 Website.  The Primary Servicer shall
provide to Master Servicer access to all the Servicing Files, Mortgage Files and
servicing systems maintained by the Primary Servicer with respect to the
Mortgage Loans for audit and review.
 
(23)           Sections 3.18(a) and (b).  The Primary Servicer shall promptly
(but in no event later than thirty (30) days after the completion of related
inspection report) forward to the Master Servicer a copy of all inspection
reports prepared by or on behalf of the Primary Servicer.  If any inspection
report identifies a “life safety” or other material deferred maintenance item
existing with respect to the related Mortgaged Property, the Primary Servicer
(x) shall promptly send to the related Mortgagor (with a copy to the Master
Servicer by email to cmsins@wellsfargo.com) a letter identifying such deferred
maintenance item and instructing the related Mortgagor to correct such deferred
maintenance item and (y) shall follow up with the related Mortgagor in writing
(with a copy to the Master Servicer by email to cmsins@wellsfargo.com) and at
such frequency as is in accordance with the Servicing Standard to confirm that
such deferred maintenance item
 
 
10

--------------------------------------------------------------------------------

 
 
is being corrected.  With respect to the Mortgage Loans serviced hereunder, the
Primary Servicer shall inform each ground lessor that any notices of default
under the related Ground Lease should thereafter be forwarded to the Master
Servicer in addition to the Primary Servicer.
 
(24)           Section 3.19.
 
(25)           Section 3.20 is not incorporated herein.  The Primary Servicer
shall not be obligated to make any Property Advance.  The Primary Servicer shall
give the Master Servicer not less than five (5) Business Days’ notice before the
date on which the Master Servicer is required to make any Property Advance with
respect to a Mortgage Loan.  In addition, the Primary Servicer shall provide the
Master Servicer with such information in its possession as the Master Servicer
may reasonably request to enable the Master Servicer to determine whether a
requested Property Advance would constitute a Nonrecoverable Advance.
 
(26)           Section 3.22(a).  The Primary Servicer shall promptly notify the
Master Servicer of any event or circumstance that the Primary Servicer deems to
constitute a Servicing Transfer Event with respect to any Mortgage Loan.  The
determination as to whether a Servicing Transfer Event has occurred shall be
made by the Master Servicer.  Upon receipt by the Master Servicer of notice from
the Special Servicer than a Specially Serviced Loan has become a Corrected
Mortgage Loan, the Master Servicer shall promptly give the Primary Servicer
notice thereof and the obligation of the Primary Servicer to service and
administer such Mortgage Loan shall resume.
 
(27)           [Reserved].
 
(28)           Section 3.24.  Notwithstanding anything herein to the contrary,
the Primary Servicer shall not take any action with respect to any modification,
extension, waiver, consent or other action contemplated by Section 3.24 of the
Pooling and Servicing Agreement unless the Primary Servicer has confirmed with
the Master Servicer that the Master Servicer is either obligated to process or
that the Master Servicer and the Special Servicer have mutually agreed that the
Master Servicer shall process such transaction pursuant to Section 3.24 of the
Pooling and Servicing Agreement.  Following such confirmation, the Primary
Servicer will not permit or consent to any modification, extension, waiver,
consent or other action contemplated by Section 3.24 of the Pooling and
Servicing Agreement without the prior written consent of the Master
Servicer.  With respect to any such proposed action, the Primary Servicer shall
promptly notify the Master Servicer of any Mortgagor request for such action,
and perform and forward to the Master Servicer any analysis, recommendation or
other information required to be prepared and/or delivered by the Master
Servicer under Section 3.24 of the Pooling and Servicing Agreement.  The Master
Servicer, not the Primary Servicer, will deal directly with the Special
Servicer, the Operating Advisor and the Rating Agencies in connection with
obtaining any necessary approval or consent from the respective party.  If the
Primary Servicer shall process any such assumption, modification, consent,
extension, waiver or other action and the Master Servicer consents to such
transaction, the Primary Servicer shall document and close such
transaction.  When forwarding a request for the approval of any lease or renewal
or extension thereof, the Primary Servicer shall forward to the Master Servicer
the information concerning such lease required by, and in the form of, Exhibit I
attached hereto.  The Primary Servicer will not permit any Principal Prepayment
with respect to any Mortgage Loan without the written
 
 
11

--------------------------------------------------------------------------------

 
 
consent of the Master Servicer.  The Primary Servicer shall promptly forward all
requests for Principal Prepayments to the Master Servicer, along with a payoff
statement (with respect to each Principal Prepayment request) setting forth the
amount of the necessary Principal Prepayment calculated by the Primary Servicer.
 
(29)           Section 3.25 is not incorporated herein.  The Primary Servicer
will not permit any replacement of a Manager for the related Mortgaged Property
with respect to any Mortgage Loan without the express written consent of the
Master Servicer.
 
(30)           Section 3.30 is not incorporated herein.  Notwithstanding any
provision herein to the contrary, the Primary Servicer shall not deliver any
information or documents to the Rating Agencies or make any request to a Rating
Agency for a Rating Agency Confirmation; all such deliveries and requests shall
be made by, and as determined necessary by, the Master Servicer. The Primary
Servicer shall not communicate (orally or in writing) with any Rating Agency
regarding any of the Loan Documents or any matter related to the Mortgage Loans,
the related Mortgaged Properties, the related Mortgagors or any other matters in
connection with the Certificates or pursuant to this Agreement or the Pooling
and Servicing Agreement.  The Primary Servicer agrees to comply (and to cause
each and every subcontractor, vendor or agent for the Primary Servicer and each
of its officers, directors and employees to comply) with the provisions relating
to communications with the Rating Agencies set forth in this Section 3.01(c)(30)
and the Pooling and Servicing Agreement and shall not deliver to any Rating
Agency any report, notice, statement, request for Rating Agency Confirmation or
other information the communication of which to the Rating Agencies is
restricted by the Pooling and Servicing Agreement.
 
All information described in the immediately preceding paragraph will be
provided by, and all such communications, responses and requests described in
the immediately preceding paragraph will be made by, the Master Servicer in
accordance with the procedures required by the Pooling and Servicing
Agreement.  To the extent that the Master Servicer is required to provide any
information to, or communicate with, any Rating Agency in accordance with its
obligations under the Pooling and Servicing Agreement and such information or
communication is regarding any Mortgage Loan or the primary servicing by the
Primary Servicer under this Agreement, the Primary Servicer shall provide the
information to the Master Servicer necessary for the Master Servicer to fulfill
such obligations.
 
(31)           Section 3.32 is not incorporated herein.  The Primary Servicer
shall not initiate or become involved in any claim or litigation that falls
within the scope of Loan-Related Litigation.  Upon becoming aware of or being
named in any claim or litigation that falls within the scope of Loan-Related
Litigation, the Primary Servicer shall promptly, but in any event no later than
five (5) Business Days of the Primary Servicer receiving service of such
Loan-Related Litigation, provide written notice thereof to the Master
Servicer.  Notwithstanding the foregoing, the Primary Servicer shall retain the
right to make determinations relating to the claims against the Primary Servicer
subject to Section 3.32(g) of the Pooling and Servicing Agreement and the rights
of the Special Servicer set forth therein, which shall apply to the Primary
Servicer to the extent such provisions apply to the Master Servicer.
 
(32)           Section 4.02(b) is not incorporated herein.  The Primary Servicer
shall deliver to the Master Servicer, no later than 1:00 p.m. New York City time
on the first Business Day
 
 
12

--------------------------------------------------------------------------------

 
 
following the Determination Date, by electronic transmission in the format
designated by the Master Servicer, a CREFC® Delinquent Loan Status Report, the
CREFC® Financial File, the CREFC® Property File, the CREFC® Comparative
Financial Status Report (except for the first two Distribution Dates), the
CREFC® Servicer Watch List and Portfolio Review Guidelines, the CREFC® Total
Loan Report and the CREFC® Loan Level Reserve/LOC Report, each providing the
required information as of such Determination Date.  At the request of Master
Servicer, the Primary Servicer shall send to each Mortgagor a notice directing
the Mortgagor to forward to the Special Servicer annual, quarterly and monthly
operating statements, budgets and rent rolls of the related Mortgaged Property,
and financial statements of the related Mortgagor.  The preparation and
maintenance by the Primary Servicer of all the reports specified in this Section
3.01(c)(32), including the calculations made therein, shall be done in
accordance with CREFC® standards to the extent applicable thereto.
 
The Primary Servicer shall deliver to the Master Servicer, (a) on a monthly
basis, no later than 1:00 p.m. New York City time on the Primary Servicer
Reporting Date, by electronic transmission in a format designated by the Master
Servicer, the CREFC® Loan Periodic Update File, providing the required
information as of such Determination Date, (b) on a monthly basis, no later than
1:00 p.m. New York City time on the Primary Servicer Reporting Date, by
electronic transmission in a format designated by the Master Servicer the
Collection Report (the information therein to be stated as of the Determination
Date) in the form of Exhibit G attached hereto and (c) within thirty (30) days
after the end of each calendar quarter, beginning with the quarter ending on
June 30, 2015, the certification on the Mortgage Loans, including without
limitation information regarding UCC financing statements, taxes, insurance
premiums and ground rents, required by and in the form of Exhibit E attached
hereto.  The Primary Servicer shall deliver to the Master Servicer on the second
Business Day of each month by electronic transmission in a format designated by
the Master Servicer, a remittance report containing scheduled balance
information for the Mortgage Loans reflecting the scheduled Monthly Payment for
such month in the form of Exhibit G attached hereto.  In addition, on each day
that the Primary Servicer forwards to the Master Servicer any funds pursuant to
Section 3.01(c)(33) of this Agreement, the Primary Servicer shall deliver to the
Master Servicer by electronic transmission in a format reasonably acceptable to
the Master Servicer and the Primary Servicer, a report of the nature of such
remittance in the form of Exhibit G attached hereto.  The Primary Servicer shall
also prepare and deliver to the Master Servicer not later than 1:00 p.m. New
York City time by the twenty-fifth day of each month, a certification in the
form of Exhibit J attached hereto.  The Primary Servicer shall also prepare and
deliver to the Master Servicer such other reports as reasonably requested by the
Master Servicer from time to time.
 
The Primary Servicer shall electronically deliver to the Master Servicer in
Microsoft Excel format promptly upon completion, and in any event, at least five
(5) Business Days before the Master Servicer must deliver or make available such
reports, statements and files under the Pooling and Servicing Agreement, a copy
of all operating statements, income statements, rent rolls and other reporting
information collected by the Primary Servicer and the CREFC® Operating Statement
Analysis Report and CREFC® NOI Adjustment Worksheet with respect to the Mortgage
Loans as required by Section 4.02(b) of the Pooling and Servicing Agreement.
 
(33)           Section 4.06 is not incorporated herein.  With respect to each
Distribution Date, the Primary Servicer shall deliver to the Master Servicer on
or before the Primary Servicer
 
 
13

--------------------------------------------------------------------------------

 
 
Remittance Date the Primary Servicer Remittance Amount for such date.  Each
remittance required to be made to the Master Servicer on the Primary Servicer
Remittance Date shall be made by wire transfer.  Each month, on each Business
Day between the Primary Servicer Remittance Date and the Distribution Date, the
Primary Servicer shall forward to the Master Servicer by wire transfer the
Primary Servicer Remittance Amount for such date.  Each month, on each Business
Day that the Primary Servicer is not required to remit to the Master Servicer
pursuant to the previous two sentences, the Primary Servicer shall forward to
the Master Servicer by wire transfer all amounts collected by the Primary
Servicer and not previously remitted to the Master Servicer which constitute
delinquent payments on any Mortgage Loan and any related late fees or Default
Interest.  Section 3.01(c)(32) of this Agreement sets forth certain reporting
requirements with respect to such remittances.  The Primary Servicer shall have
no obligation to make P&I Advances.
 
(34)           Sections 10.01, 10.02, 10.03, 10.04, 10.05, 10.06, 10.07, 10.08,
10.09, and 10.11.  The Primary Servicer shall perform all obligations and be
subject to all restrictions and requirements applicable to the Master Servicer
or “Sub-Servicer” in such Sections as they relate to its duties thereunder.  In
addition, if the Primary Servicer is a “Servicing Function Participant” or a
“Reporting Servicer” it shall perform all obligations and be subject to all
restrictions and requirements applicable to a “Servicing Function Participant”
or a “Reporting Servicer” in such Sections.  The Primary Servicer shall
cooperate fully with the Master Servicer and deliver to the Master Servicer any
and all statements, reports, certifications, records and any other information
in its possession and necessary in the good faith determination of the Master
Servicer, the Certificate Administrator, the Trustee, the Depositor, any Other
Depositor or any Other Exchange Act Reporting Party, as applicable, to permit
the Depositor or any Other Depositor, as applicable, to comply with the
provisions of Regulation AB and the Master Servicer to comply with its
obligations under Article X of the Pooling and Servicing Agreement, together
with such disclosures relating to the Primary Servicer, or the servicing of the
Mortgage Loans, reasonably believed by the Depositor or any Other Depositor, the
Certificate Administrator or the Master Servicer, as applicable, to be necessary
in order to effect such compliance.  For purposes of this Section 3.01(c)(34) of
this Agreement, references to the Trustee, the Certificate Administrator or the
Depositor (or any Other Depositor or Other Exchange Act Reporting Party) in
Article X of the Pooling and Servicing Agreement shall not be deemed to be
references to the Master Servicer but shall remain references to the Trustee,
the Certificate Administrator or the Depositor (or any Other Depositor or Other
Exchange Act Reporting Party); provided that the Primary Servicer shall copy the
Master Servicer on any notice, certificate or information provided to the
Trustee, the Certificate Administrator, the Depositor, the Other Exchange Act
Reporting Party or the Other Depositor pursuant to this Section 3.01(c)(34) of
this Agreement.
 
With respect to any period that the Primary Servicer is a Servicing Function
Participant or a servicer as contemplated by Item 1108(a)(2) of Regulation AB,
the Primary Servicer shall perform all obligations under Sections 10.01 and
10.02 of the Pooling and Servicing Agreement applicable to a servicer as
contemplated by Item 1108(a)(2) of Regulation AB (including, without limitation,
any obligation or duty the Master Servicer is required under Sections 10.01 and
10.02 of the Pooling and Servicing Agreement to cause (or use commercially
reasonable efforts to cause) a Servicing Function Participant or such a servicer
as contemplated by Item 1108(a)(2) of Regulation AB to perform).
 
 
14

--------------------------------------------------------------------------------

 
 
Any Additional Form 10-D Disclosure and related Additional Disclosure
Notification required to be delivered by the Primary Servicer shall be delivered
to the Master Servicer (and, if the Primary Servicer is an Additional Servicer
or a Servicing Function Participant, also to the Depositor, the Certificate
Administrator and each Other Depositor and Other Exchange Act Reporting Party to
which such Additional Form 10-D Disclosure is relevant for Exchange Act
reporting purposes) within the time provided in Section 10.03 of the Pooling and
Servicing Agreement.
 
The Primary Servicer shall provide all the reports required of a Reporting
Servicer under Section 10.04 of the Pooling and Servicing Agreement.  The
Primary Servicer shall provide all reasonable cooperation (with respect to
information regarding the Primary Servicer or the Mortgage Loans) to enable the
Master Servicer to provide any Additional Form 10-K Disclosure.  Any Additional
Form 10-K Disclosure and related Additional Disclosure Notification required to
be delivered by the Primary Servicer shall be delivered to the Master Servicer
(and, if the Primary Servicer is an Additional Servicer or a Servicing Function
Participant, also to the Depositor, the Certificate Administrator and each Other
Depositor and each Other Exchange Act Reporting Party to which the particular
Additional Form 10-K Disclosure is relevant for Exchange Act reporting purposes,
on or before the third Business Day preceding March 1st of each year, beginning
February 25, 2016.
 
The Primary Servicer (without regard to whether the Primary Servicer is a
Servicing Function Participant, a Reporting Servicer or Additional Servicer)
shall provide a Sarbanes-Oxley Certification described in Section 10.05 of the
Pooling and Servicing Agreement (on which the Master Servicer and its officers,
directors and Affiliates, in addition to the Certification Parties, can
reasonably rely) to the Master Servicer by March 1st (with a grace period
through March 10th).  If the Primary Servicer is a Reporting Servicer, such
Sarbanes-Oxley Certification shall also be provided to the Certifying Person by
the time required by the Pooling and Servicing Agreement, and if the Primary
Servicer is not a Reporting Servicer, such Sarbanes-Oxley Certification shall be
delivered only to the Master Servicer.  In addition, the Primary Servicer (a)
shall provide such information and assistance as may be reasonably required to
cooperate with the Master Servicer in complying with Section 10.05 of the
Pooling and Servicing Agreement and (b) shall cooperate with the Master
Servicer’s reasonable requests in performing its due diligence for its
certification under Section 10.05 of the Pooling and Servicing Agreement.
 
Any Form 8-K Disclosure Information and related Additional Disclosure
Notification required to be delivered by the Primary Servicer shall be delivered
to the Master Servicer, the Depositor, the Certificate Administrator and each
Other Depositor and Other Exchange Act Reporting Party to which such Form 8-K
Disclosure Information is relevant for Exchange Act reporting purposes, within
the time provided in Section 10.06 of the Pooling and Servicing Agreement.
 
The Primary Servicer (without regard to whether the Primary Servicer is an
Additional Servicer or Servicing Function Participant) shall deliver its
Officer’s Certificate required by Section 10.07 of the Pooling and Servicing
Agreement to the Master Servicer by March 1st (with a grace period through March
10th) each year.  If the Primary Servicer is an Additional Servicer, the Primary
Servicer shall also deliver such Officer’s Certificate to the Certificate
Administrator,
 
 
15

--------------------------------------------------------------------------------

 
 
the Companion Loan Holders (or, in the case of a Companion Loan that is part of
an Other Securitization Trust, the applicable Other Depositor and Other Exchange
Act Reporting Party) and the Depositor, within the time provided in Section
10.07 of the Pooling and Servicing Agreement, and if the Primary Servicer is not
an Additional Servicer, such Officer’s Certificate shall be delivered only to
the Master Servicer.
 
The Primary Servicer (without regard to whether the Primary Servicer is a
Servicing Function Participant, a Reporting Servicer or Additional Servicer)
shall deliver the items required under Sections 10.08 and 10.09 of the Pooling
and Servicing Agreement regarding itself (the “report on an assessment of
compliance with Relevant Servicing Criteria” and “accountants’ report”) to the
Master Servicer by March 1st (with a grace period through March 10th) each
year.  If the Primary Servicer is a Servicing Function Participant, a Reporting
Servicer or Additional Servicer, the report on an assessment of compliance with
the Relevant Servicing Criteria and accountants’ report shall also be delivered
to the Certificate Administrator, the Trustee, the Companion Loan Holders (or,
in the case of a Companion Loan that is part of an Other Securitization Trust,
the applicable Other Depositor and Other Exchange Act Reporting Party), the
Custodian and the Depositor, within the time provided in Sections 10.08 and
10.09 of the Pooling and Servicing Agreement, and if the Primary Servicer is not
a Servicing Function Participant, a Reporting Servicer or Additional Servicer,
the report on an assessment of compliance with Relevant Servicing Criteria and
accountants’ report shall be delivered only to the Master Servicer.
 
Subject to other provisions of this Agreement restricting the right of the
Primary Servicer to retain subservicers or subcontractors, the provisions of
Article X of the Pooling and Servicing Agreement regarding retaining a
“Sub-Servicer,” “Subcontractor,” “Additional Servicer” or “Servicing Function
Participant” shall be applicable to any sub-servicer, subcontractor or agent
hired by the Primary Servicer to perform any of its obligations hereunder and
the Primary Servicer shall comply with such provisions.
 
If the Primary Servicer is (or was during any time relevant to the fourth and
last paragraph of Section 10.11) an Additional Servicer or Servicing Function
Participant, the Primary Servicer shall perform all of the obligations of an
Affected Reporting Party contained in the fourth and last paragraph of Section
10.11.  The Primary Servicer shall also obtain the consent of the Master
Servicer (which consent shall not be unreasonably denied, withheld or delayed)
when the Depositor’s consent is required under this paragraph.
 
The Primary Servicer shall indemnify and hold harmless the Master Servicer, each
Certification Party, the Certificate Administrator, the Depositor and each Other
Depositor (and their respective employees, directors and officers, and each
other person who controls any such entity within the meaning of either Section
15 of the Act or Section 20 of the Exchange Act) from and against any and all
expenses, losses, claims, damages, penalties, fines, forfeitures, legal fees and
related costs, judgments and other costs and expenses incurred by such
indemnified party arising out of (i) the failure to perform its obligations to
the Master Servicer, the Depositor, any Other Depositor or Certificate
Administrator under this Section 3.01(c)(34) by the time required after giving
effect to any applicable grace period or cure period, (ii) negligence, bad faith
or willful misconduct on the part of the Primary Servicer in the performance of
such obligations, (iii) any failure by a Servicer (as defined by Section
10.01(b) of the Pooling and
 
 
16

--------------------------------------------------------------------------------

 
 
Servicing Agreement) to identify a Servicing Function Participant pursuant to
Section 10.01(c) of the Pooling and Servicing Agreement, (iv) the failure of any
Servicing Function Participant or Additional Servicer retained by it to perform
its obligations to the Master Servicer, the Depositor, any Other Depositor or
Certificate Administrator under this Section 3.01(c)(34) by the time required
after giving effect to any applicable grace period and cure period, or (v) any
Deficient Exchange Act Deliverable regarding, and delivered by or on behalf of,
the Primary Servicer.
 
The Master Servicer shall notify the Primary Servicer if the Primary Servicer
becomes a Servicing Function Participant, an Additional Servicer, and/or a
Reporting Servicer.  Upon request, the Master Servicer shall provide the Primary
Servicer with current mailing addresses of the Trustee, the Depositor, the
Certificate Administrator, the Companion Loan Holders, the applicable Other
Depositor and/or Other Exchange Act Reporting Party to whom the Primary Servicer
must deliver Exchange Act-related reports as a result of becoming a Servicing
Function Participant, an Additional Servicer and/or a Reporting Servicer.
 
If the indemnification provided for in this Section 3.01(c)(34) is unavailable
or insufficient to hold harmless any Certification Party, the Master Servicer,
the Depositor, any Other Depositor, or any employee, director or officer of the
Depositor or any Other Depositor, then the Primary Servicer shall contribute to
the amount paid or payable to the indemnified party as a result of the losses,
claims, damages or liabilities of the indemnified party in such proportion as is
appropriate to reflect the relative fault of the indemnified party on the one
hand and the Primary Servicer on the other in connection with a breach of the
Primary Servicer’s obligations pursuant to this Section 3.01(c)(34).
 
Section 3.02     Merger or Consolidation of the Primary Servicer.
 
The Primary Servicer shall keep in full effect its existence, rights and
franchises as a limited liability company under the laws of the state of its
formation except as permitted herein, and shall obtain and preserve its
qualification to do business as a foreign limited liability company in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement or the Mortgage Loans and to
perform its duties under this Agreement.
 
Any Person into which the Primary Servicer may be merged or consolidated, or any
limited liability company resulting from any merger, conversion or consolidation
to which the Primary Servicer shall be a party, or any Person succeeding to the
business of the Primary Servicer, or any Person succeeding to all or
substantially all of the servicing business of the Primary Servicer, shall be
the successor of the Primary Servicer hereunder, without the execution or filing
of any paper or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding; provided, however, that the
successor or surviving Person (i) must be a company whose business is the
origination and servicing of mortgage loans and shall be authorized to transact
business in the state or states in which the Mortgaged Properties it is to
service are situated, (ii) must be reasonably acceptable to the Master Servicer,
and (iii) shall assume in writing the obligations of the Primary Servicer under
this Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 3.03     Limitation on Liability of the Primary Servicer and Others.
 
Neither the Primary Servicer nor any Affiliates, directors, officers, employees,
members, managers, representatives or agents of the Primary Servicer (the
“Primary Servicer Parties”) will be under any liability to the Master Servicer
for any action taken, or for refraining from the taking of any action, in good
faith pursuant to this Agreement, or for errors in judgment; provided, however,
that this provision shall not protect the Primary Servicer Parties against any
breach of warranties or representations made herein, or against any liability
that would otherwise be imposed on the Primary Servicer by reason of its willful
misconduct, bad faith, fraud or negligence (or by reason of any specific
liability imposed hereunder for a breach of the Servicing Standard) in the
performance of its duties hereunder or by reason of its negligent disregard of
its obligations or duties hereunder.  The Primary Servicer and any officer,
employee or Affiliate of the Primary Servicer may rely in good faith on any
document of any kind, prima facie, properly executed and submitted by any
appropriate Person respecting any matters arising hereunder.  The Primary
Servicer shall not be under any obligation to appear in, prosecute or defend any
legal action unless such action is related to its duties under this Agreement
and either (i) it is specifically required to bear the cost of such action or
(ii) such action will not, in its reasonable and good faith judgment, involve it
in any ultimate expense or liability for which it would not be reimbursed
hereunder; provided, however, that the Primary Servicer may, with the consent of
the Master Servicer, undertake any such action which it may deem necessary or
desirable in respect to this Agreement and the rights and duties of the parties
hereto.  In such event, the legal expenses and costs of such action and any
liability resulting therefrom shall be expenses, costs and liabilities for which
the Master Servicer will be liable and the Primary Servicer shall be entitled to
be reimbursed to the extent the Master Servicer is reimbursed therefor by the
Trust.  To the extent provided in the Pooling and Servicing Agreement, the
Primary Servicer Parties shall be indemnified by the Trust, against any Losses
incurred by the Primary Servicer in connection with any claim, loss, penalty,
fine, foreclosure, judgment, liability or legal action relating to this
Agreement, other than any Losses (i) that are specifically required to be borne
by the Primary Servicer without right of reimbursement pursuant to the terms of
this Agreement or (ii) that are incurred by reason of (A) a breach of any
representation or warranty by the Primary Servicer or (B) willful misconduct,
bad faith, fraud or negligence of the Primary Servicer in the performance of
duties under this Agreement or negligent disregard of obligations and duties
under this Agreement; provided, however, that the indemnification described in
this sentence shall be strictly limited to any actual amount of indemnification
received by the Master Servicer under the Pooling and Servicing Agreement as a
result of pursuing the Trust on behalf of the Primary Servicer for such
indemnification.
 
Section 3.04     Primary Servicer Not to Resign.
 
The Primary Servicer shall not resign from the obligations and duties hereby
imposed on it except by mutual consent of the Primary Servicer and the Master
Servicer, or upon the determination that its duties hereunder are no longer
permissible under applicable law and such incapacity cannot be cured by the
Primary Servicer.  Any such determination permitting the resignation of the
Primary Servicer shall be evidenced by an Opinion of Counsel to such effect
delivered to the Master Servicer, which Opinion of Counsel shall be in form and
substance acceptable to the Master Servicer.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 3.05     No Transfer or Assignment of Servicing.
 
With respect to the responsibility of the Primary Servicer to service the
Mortgage Loans hereunder, the Primary Servicer acknowledges that the Master
Servicer has acted in reliance upon the Primary Servicer’s independent status,
the adequacy of its servicing facilities, plant, personnel, records and
procedures, its integrity, reputation and financial standing and the continuance
thereof.  Without in any way limiting the generality of this Section 3.05, the
Primary Servicer shall neither assign or transfer this Agreement or the
servicing hereunder nor delegate its rights or duties hereunder or any portion
thereof, nor sell or otherwise dispose of all or substantially all of its
property or assets, without the prior written approval of the Master Servicer,
which consent will not be unreasonably withheld or delayed.  Notwithstanding the
foregoing, prior to any assignment or transfer by the Primary Servicer of this
Agreement or the servicing hereunder (the “Primary Servicing Rights”), the
Primary Servicer shall allow the Master Servicer an opportunity to bid on the
purchase of such Primary Servicing Rights.  The Primary Servicer may also
solicit bids from other parties independent of the Primary Servicer.  If after
receipt by the Primary Servicer of all bids, the Master Servicer is not the
highest bidder, the Master Servicer will be given the opportunity to submit a
second bid and final bid, which bid shall be given equal consideration with all
other bids.
 
Section 3.06     Indemnification.
 
The Primary Servicer Parties shall be indemnified by the Master Servicer against
any loss, liability or expense (collectively, the “Losses”) incurred by the
Primary Servicer in connection with any claim, loss, penalty, fine, foreclosure,
judgment, liability or legal action relating to this Agreement resulting from
the Master Servicer’s willful misconduct, bad faith, fraud, or negligence in the
performance of duties hereunder or negligent disregard of its obligations
hereunder. The Primary Servicer shall indemnify and hold harmless the Master
Servicer and its directors, officers, representatives, members, managers,
agents, employees or affiliates against any Losses incurred by the Master
Servicer in connection with any claim, loss, penalty, fine, foreclosure,
judgment, liability or legal action relating to this Agreement, the Pooling and
Servicing Agreement or the Certificates by reason of (1) any breach by the
Primary Servicer of a representation or warranty made by the Primary Servicer in
this Agreement or (2) any willful misconduct, bad faith, fraud or negligence by
the Primary Servicer in the performance of its obligations or duties under this
Agreement or under the Pooling and Servicing Agreement or by reason of negligent
disregard of such obligations and duties.  Each indemnified party hereunder
shall give prompt written notice to the indemnitor of matters which may give
rise to liability of such indemnitor hereunder; provided, however, that failure
to give such notice shall not relieve the indemnitor of any liability except to
the extent of actual prejudice.  This Section 3.06 shall survive the termination
of this Agreement and the termination or resignation of the Master Servicer or
the Primary Servicer.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
DEFAULT
 
Section 4.01     Events of Default.
 
In case one or more of the following events (each, a “Primary Servicer
Termination Event”) by the Primary Servicer shall occur and be continuing, that
is to say:
 
(a)           any failure by the Primary Servicer (i) to make a required deposit
to the Primary Servicer Collection Account or any Mortgagor Account maintained
by the Primary Servicer on the day and by the time such deposit was first
required to be made, or (ii) to remit to the Master Servicer any amount required
to be so deposited or remitted by the Primary Servicer, which failure is not
cured within one (1) Business Day after such deposit or remittance is due; or
 
(b)           any failure on the part of the Primary Servicer to observe or
perform its obligations and duties in accordance with Section 3.08 of the
Pooling and Servicing Agreement; or
 
(c)           any failure on the part of the Primary Servicer to (a) make
available and certify to the Master Servicer the information called for on
Exhibit E at any time required hereunder, or (b) to timely make available and
certify to the Master Servicer the Collection Report which failure continues
unremedied for one (1) Business Day; or
 
(d)           the Primary Servicer shall fail three (3) times within any twelve
(12) month period to (a) timely deposit or remit any amounts required to be
deposited or remitted under this Agreement, or (b) timely provide to the Master
Servicer any report required by this Agreement to be provided to the Master
Servicer; or
 
(e)           any failure (other than a failure referred to in another clause in
this Section 4.01) on the part of the Primary Servicer duly to observe or
perform in any material respect any other of its covenants or agreements
contained in this Agreement, which continues unremedied for a period of twenty
(20) days (ten (10) days in the case of a failure to pay the premium for any
insurance policy required to be force placed by the Primary Servicer pursuant to
this Agreement or in any event such reasonable shorter period of time as is
necessary to avoid the commencement of foreclosure proceedings for any lien
relating to unpaid real estate taxes or assessments or a lapse in any required
insurance coverage) after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Primary Servicer
by the Master Servicer; provided, if that failure with a 20-day cure period is
capable of being cured and the Primary Servicer is diligently pursuing such
cure, such 20-day period will be extended an additional forty-five (45) days;
provided that the Primary Servicer has commenced to cure such failure within the
initial 20-day period and has certified that it has diligently pursued, and is
continuing to pursue, a full cure; or
 
(f)           any breach on the part of the Primary Servicer of any
representation or warranty contained in this Agreement which materially and
adversely affects the interests of the Master Servicer or any Class of
Certificateholders and which continues unremedied for a period of twenty (20)
days after the date on which notice of such breach, requiring the same to be
 
 
20

--------------------------------------------------------------------------------

 
 
remedied, shall have been given to the Primary Servicer by the Master Servicer;
provided if that breach is capable of being cured and the Primary Servicer is
diligently pursuing that cure, that 20-day period will be extended an additional
forty-five (45) days; provided that the Primary Servicer has commenced to cure
such failure within the initial 20-day period and has certified that it has
diligently pursued, and is continuing to pursue, a full cure; or
 
(g)           a decree or order of a court or agency or supervisory authority
having jurisdiction in the premises in an involuntary case under any present or
future federal or state bankruptcy, insolvency or similar law for the
appointment of a conservator, receiver, liquidator, trustee or similar official
in any bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Primary Servicer and such decree or
order shall have remained in force undischarged, undismissed or unstayed for a
period of forty-five (45) days; or
 
(h)           the Primary Servicer shall consent to the appointment of a
conservator, receiver, liquidator, trustee or similar official in any
bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings of or relating to the Primary Servicer, or of
or relating to all or substantially all of its property; or
 
(i)           the Primary Servicer shall admit in writing its inability to pay
its debts generally as they become due, file a petition to take advantage of any
applicable bankruptcy, insolvency or reorganization statute, make an assignment
for the benefit of its creditors, voluntarily suspend payment of its
obligations, or take any corporate action in furtherance of the foregoing; or
 
(j)           the Primary Servicer shall assign or transfer or attempt to assign
or transfer all or part of its rights and obligations hereunder except as
permitted by this Agreement; or
 
(k)           either Moody’s or KBRA has (i) qualified, downgraded or withdrawn
its rating or ratings of one or more Classes of Certificates or one or more
classes of Serviced Companion Loan Securities, or (ii) placed one or more
Classes of Certificates or one or more classes of Serviced Companion Loan
Securities on “watch status” in contemplation of rating downgrade or withdrawal
and, in the case of either clauses (i) or (ii), citing servicing concerns with
the Master Servicer (because of actions of the Primary Servicer) or the Primary
Servicer as the sole or material factor in such rating action (and such
qualification, downgrade, withdrawal or “watch status” placement has not been
withdrawn by such Rating Agency within sixty (60) days of such event); or
 
(l)           the Master Servicer receives written notice from DBRS to the
effect that continuation of the Primary Servicer in such capacity would result
in the downgrade, qualification or withdrawal of any rating then assigned by
DBRS to any Class of Certificates or any classes of Serviced Companion Loan
Securities and citing servicing concerns with the Master Servicer (because of
action of the Primary Servicer) or the Primary Servicer as the sole or material
factor in such rating action, and such action is not rescinded within sixty (60)
days; or
 
(m)           the net worth of the Primary Servicer, determined in accordance
with generally accepted accounting principles shall decline to less than $2
million; or
 
 
21

--------------------------------------------------------------------------------

 
 
(n)           a Servicer Termination Event by the Master Servicer under the
Pooling and Servicing Agreement occurs, which Servicer Termination Event
occurred as a result of the failure of the Primary Servicer to perform any
obligation required under this Agreement; or
 
(o)           (1) so long as the Issuing Entity is subject to Exchange Act
reporting requirements, any failure by the Primary Servicer to deliver any
annual certification, assessment of compliance with certain servicing criteria,
any accountant’s attestation report or any other Exchange Act reporting items
that the Primary Servicer is required by this Agreement to deliver to the
Depositor, the Certificate Administrator or the Master Servicer (after any
applicable grace period), (2) the failure of the Primary Servicer to comply with
any of the requirements under Article X of the Pooling and Servicing Agreement
applicable to the Primary Servicer or the Master Servicer, including the failure
to deliver any reports, certificates or disclosure information under the
Exchange Act or under the rules and regulations promulgated under the Exchange
Act, at the time such report, certification or information is required under
Article X of the Pooling and Servicing Agreement; or
 
(p)           the failure of the Primary Servicer to comply with any and all
requirements to deliver any items required by Items 1122 and 1123 of Regulation
AB under any other pooling and servicing agreement relating to any other series
of certificates offered by the Depositor.
 
If any Primary Servicer Termination Event shall occur and be continuing, then,
and in each and every such case, so long as such Primary Servicer Termination
Event shall not have been remedied, the Master Servicer, or in the case of a
Primary Servicer Termination Event described in Section 4.01(o) and (p) of this
Agreement, the Depositor, may terminate, by notice in writing to the Primary
Servicer, all of the rights and obligations of the Primary Servicer as Primary
Servicer under this Agreement and in and to the Mortgage Loans and the proceeds
thereof.  From and after the receipt by the Primary Servicer of such written
notice, all authority and power of the Primary Servicer under this Agreement,
whether with respect to the Mortgage Loans or otherwise, shall pass to and be
vested in the Master Servicer pursuant to and under this Section 4.01, and,
without limitation, the Master Servicer is hereby authorized and empowered to
execute and deliver, on behalf of and at the expense of the Primary Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such notice of termination, whether to complete the transfer and
endorsement or assignment of the Mortgage Loans and related documents, or
otherwise.  The Primary Servicer agrees that if it is terminated pursuant to
this Section 4.01, it shall promptly (and in any event no later than five (5)
Business Days subsequent to its receipt of the notice of termination) provide
the Master Servicer with all documents and records (including, without
limitation, those in electronic form) requested by it to enable it to assume the
Primary Servicer’s functions hereunder, and shall cooperate with the Master
Servicer in effecting the termination of the Primary Servicer’s responsibilities
and rights hereunder and the assumption by a successor of the Primary Servicer’s
obligations hereunder, including, without limitation, the transfer within one
(1) Business Day to the Master Servicer for administration by it of all cash
amounts which shall at the time be or should have been credited by the Primary
Servicer to the Primary Servicer Collection Account, the Collection Account, any
Escrow Account or any Lock-Box Account, or thereafter be received with respect
to the Mortgage Loans (provided, however, that the Primary Servicer shall
continue to be entitled to receive all amounts accrued or owing to it under this
Agreement on or prior to the date of such
 
 
22

--------------------------------------------------------------------------------

 
 
termination, and it and its directors, officers, employees and agents shall
continue to be entitled to the benefits of Section 3.03 of this Agreement
notwithstanding any such termination).
 
In addition to any other rights the Master Servicer may have hereunder, if the
Primary Servicer fails to remit to the Master Servicer any amounts when required
to be remitted hereunder, the Primary Servicer shall pay to the Master Servicer
interest on the amount of such late remittance at the rate of Wells Fargo Bank,
National Association prime rate plus three percent (3%) per annum, applied on a
per diem basis for each day such remittance is late (i.e., said per annum rate
divided by 365 multiplied by the number of days late); but in no event shall
such interest be greater than the maximum amount permitted by law.
 
In addition to any other rights and remedies available to the Master Servicer
hereunder or at law or equity, including, without limitation, the right to a
recovery of damages, the Master Servicer may impose, and if so imposed, the
Primary Servicer shall pay, the penalties described in this paragraph for any
failure by the Primary Servicer to timely provide to the Master Servicer any
report or certification required by this Agreement to be provided to the Master
Servicer, the Collection Report required by this Agreement, the remittance
report in the form of Exhibit G required by this Agreement, or the account
reconciliations required by this Agreement (and, with respect to the account
reconciliations, such failure continues unremedied for thirty (30) days after
the time within which they are required to be delivered) (each such failure
referred to herein as a “Primary Servicer Delinquency”).  The Master Servicer
may impose on the Primary Servicer a penalty of $500.00 for the first Primary
Servicer Delinquency to occur hereunder (“Initial Primary Servicer
Delinquency”), a penalty of $1,000.00 for the next Primary Servicer Delinquency
occurring within two (2) years following an Initial Primary Servicer
Delinquency, and a penalty of $1,500.00 for any other Primary Servicer
Delinquency occurring within two (2) years following an Initial Primary Servicer
Delinquency; provided, however, that if no Primary Servicer Delinquency occurs
during any two (2) year period, the first Primary Servicer Delinquency
thereafter shall be deemed to be an “Initial Primary Servicer Delinquency”.  The
penalties provided for in this paragraph are not intended to constitute
liquidated damages.  The rights and remedies of the Master Servicer under this
Agreement are cumulative with, and not exclusive of, any other rights or
remedies which it would otherwise have.
 
Section 4.02     Waiver of Defaults.
 
The Master Servicer may waive any default by the Primary Servicer in the
performance of its obligations hereunder and its consequences.  Upon any such
waiver of a past default, such default shall cease to exist, and any Primary
Servicer Termination Event arising therefrom shall be deemed to have been
remedied for every purpose of this Agreement.  No such waiver shall extend to
any subsequent or other default or impair any right consequent thereon except to
the extent expressly so waived.
 
Section 4.03     Other Remedies of Master Servicer.
 
During the continuance of any Primary Servicer Termination Event, so long as
such Primary Servicer Termination Event shall not have been remedied, the Master
Servicer, in addition to the rights specified in Section 4.01 of this Agreement,
shall have the right, in its own name, to take all actions now or hereafter
existing at law, in equity or by statute to enforce its
 
 
23

--------------------------------------------------------------------------------

 
 
rights and remedies (including the institution and prosecution of all judicial,
administrative and other proceedings and the filing of proofs of claim and debt
in connection therewith).  Except as otherwise expressly provided in this
Agreement, no remedy provided for by this Agreement shall be exclusive of any
other remedy, and each and every remedy shall be cumulative and in addition to
any other remedy and no delay or omission to exercise any right or remedy shall
impair any such right or remedy or shall be deemed to be a waiver of any Primary
Servicer Termination Event.
 
ARTICLE V
 
TERMINATION
 
Section 5.01     Termination.
 
Except as otherwise specifically set forth herein, the rights, obligations and
responsibilities of the Primary Servicer shall terminate (without payment of any
penalty or termination fee) (i) upon the later of the final payment or other
liquidation (or any advance with respect thereto) of the last Mortgage Loan and
the remittance of all funds due hereunder or if the last Mortgage Loan becomes
an REO Mortgage Loan or the related Mortgaged Property becomes REO Property;
(ii) by mutual consent of the Primary Servicer and the Master Servicer in
writing; (iii) pursuant to Section 5.02 of this Agreement; (iv) at the option of
any purchaser of one or more Mortgage Loans pursuant to the Pooling and
Servicing Agreement, upon such purchase and only with respect to such purchased
Mortgage Loan or Mortgage Loans, subject to the Primary Servicer’s rights to
retain accrued and unpaid Primary Servicing Fees; (v) with respect to any
Mortgage Loan, upon such Mortgage Loan becoming a Specially Serviced Loan; (vi)
at the option of the Trustee if the Trustee has assumed the duties of the Master
Servicer or by any successor Master Servicer, without cost or obligation to the
assuming party or the Trust Fund, upon the assumption by such party of the
obligations of the Master Servicer pursuant to Section 7.02 of the Pooling and
Servicing Agreement; or (vii) upon termination of the Pooling and Servicing
Agreement.  Notwithstanding anything herein to the contrary, the Primary
Servicer shall not receive any Primary Servicing Fee upon termination of this
Agreement.
 
Section 5.02     Termination With Cause.
 
The Master Servicer may, at its sole option, terminate any rights the Primary
Servicer may have hereunder with respect to the Mortgage Loans as provided in
Section 4.01 of this Agreement upon the occurrence of a Primary Servicer
Termination Event.
 
Any notice of termination shall be in writing and delivered to the Primary
Servicer as provided in Section 6.05 of this Agreement.
 
Additionally, the Depositor may terminate any rights the Primary Servicer may
have hereunder with respect to the Mortgage Loans at any time following any
failure of the Primary Servicer to deliver any Exchange Act reporting items that
the Primary Servicer is required to deliver under Regulation AB or as otherwise
contemplated by Article X of the Pooling and Servicing Agreement.
 
Section 5.03     Intentionally Deleted.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 5.04     Termination of Duties with Respect to Specially Serviced Loans.
 
At such time as any Mortgage Loan becomes a Specially Serviced Loan, the
obligations and duties of the Primary Servicer set forth herein with respect to
such Specially Serviced Loan shall cease and such Mortgage Loan shall no longer
be subject to this Agreement.
 
ARTICLE VI
 
MISCELLANEOUS
 
Section 6.01     Successor to the Primary Servicer.
 
Prior to termination of the Primary Servicer’s responsibilities and duties under
this Agreement pursuant to Sections 3.04, 4.01, 5.01 or 5.02 of this Agreement,
the Master Servicer shall (i) succeed to and assume all of the Primary
Servicer’s responsibilities, rights, duties and obligations under this
Agreement, or (ii) appoint a successor which satisfies the criteria for a
successor Primary Servicer in Section 3.02 of this Agreement and which shall
succeed to all rights and assume all of the responsibilities, duties and
liabilities of the Primary Servicer under this Agreement accruing following the
termination of the Primary Servicer’s responsibilities, duties and liabilities
under this Agreement.
 
Section 6.02     Financial Statements.
 
The Primary Servicer shall, upon the request of the Master Servicer, make
available its financial statements and other records relevant to the performance
of the Primary Servicer’s obligations hereunder.  It is acknowledged that the
Primary Servicer and the Master Servicer have entered into that certain
confidentiality and nondisclosure agreement dated August 8, 2013 (the “NDA”),
and that any financial statements and other information relating to the Primary
Servicer provided by the Primary Servicer to the Master Servicer pursuant to
this Agreement for the purpose of enabling the Master Servicer to receive
information related to sub-servicer reviews are subject to the terms of the NDA
by its terms; provided that information regarding the Mortgage Loans, the
Mortgagors or Mortgaged Properties shall not be subject to the NDA; and
provided, further, that the NDA shall not be deemed to restrict the Master
Servicer’s use of information for the purpose of evaluating the Primary
Servicer’s performance under, and compliance with, this Agreement.
 
Section 6.03     Closing.
 
The closing for the commencement of the Primary Servicer to perform the
servicing responsibilities under this Agreement with respect to the Mortgage
Loans shall take place on the Closing Date.  At the Master Servicer’s option,
the closing shall be either by telephone, confirmed by letter or wire as the
parties shall agree, or conducted in person, at such place as the parties shall
agree.
 
The closing shall be subject to the execution and delivery of the Pooling and
Servicing Agreement by the parties thereto.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 6.04     Closing Documents.
 
The Closing Documents shall consist of all of the following documents:
 
(a)           to be provided by the Primary Servicer:
 
(1)           this Agreement executed by the Primary Servicer;
 
(2)           an Officer’s Certificate of the Primary Servicer, dated the
Closing Date and in the form of Exhibit B hereto, including all attachments
thereto;
 
(3)           Reserved; and
 
(4)           the account certifications in the form of Exhibit F hereto
required by Section 3.01(c)(8) and (9) of this Agreement, fully completed; and
 
(b)           to be provided by the Master Servicer:
 
(1)           this Agreement executed by the Master Servicer; and
 
(2)           the Mortgage Loan Schedule, with one copy to be attached to each
counterpart of this Agreement as Exhibit A hereto; and
 
(3)           the Pooling and Servicing Agreement substantially in the form of
Exhibit C hereto.
 
Section 6.05     Notices.
 
All demands, notices, consents and communications hereunder shall be in writing
and shall be deemed to have been duly given when delivered to the following
addresses:
 
 
(i)
if to the Master Servicer:

 
Wells Fargo Bank, National Association
Commercial Mortgage Servicing
MAC D1086
550 South Tryon Street, 14th Floor
Charlotte, North Carolina 28202
Reference:  GS 2015-GC28 Asset Manager
 
with a copy to:
 
Wells Fargo Bank, National Association
Legal Department
301 S. College St., TW-30
D1053-300
Charlotte, North Carolina 28202-6000
Reference:  Commercial Mortgage Servicing Legal Support
 
 
26

--------------------------------------------------------------------------------

 
 
with a copy to:
 
K&L Gates LLP
Hearst Tower
214 North Tryon Street
Charlotte, North Carolina 28202
Attention:  Stacy G. Ackermann


 
(ii)
if to the Primary Servicer:

 
Berkeley Point Capital LLC
One Beacon Street, 14th Floor
Boston, MA 02108
Attention:  Director and Head of Servicing
 
with a copy to:
 
Berkeley Point Capital LLC
4550 Montgomery Avenue Suite 1100
Bethesda, MD 20814
Attention:  Raqual Crea-Legal Department
 
or such other address as may hereafter be furnished to the other party by like
notice.
 
Section 6.06     Severability Clause.
 
Any part, provision, representation or warranty of this Agreement which is
prohibited or which is held to be void or unenforceable shall be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan shall not invalidate or render
unenforceable such provision in any other jurisdiction.  To the extent permitted
by applicable law, the parties hereto waive any provision of law which prohibits
or renders void or unenforceable any provision hereof.  If the invalidity of any
part, provision, representation or warranty of this Agreement shall deprive any
party of the economic benefit intended to be conferred by this Agreement, the
parties shall negotiate, in good faith, to develop a structure the economic
effect of which is nearly as possible the same as the economic effect of this
Agreement without regard to such invalidity.
 
Section 6.07     Counterparts.
 
This Agreement may be executed simultaneously in any number of
counterparts.  Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.
 
Section 6.08     Governing Law.
 
This Agreement shall be construed in accordance with the laws of the State of
New York and the obligations, rights and remedies of the parties hereunder shall
be determined in
 
 
27

--------------------------------------------------------------------------------

 
 
accordance with the laws of the State of New York, except to the extent
preempted by Federal Law.
 
Section 6.09     Protection of Confidential Information.
 
The Primary Servicer shall keep confidential and shall not divulge to any party
other than the Master Servicer, the Depositor, the Special Servicer or the
Trustee, without the Master Servicer’s prior written consent, any information
pertaining to the Mortgage Loans or any borrower thereunder, except to the
extent that it is appropriate for the Primary Servicer to do so in working with
legal counsel, auditors, taxing authorities or other governmental agencies or in
accordance with this Agreement.
 
Section 6.10     Intention of the Parties.
 
It is the intention of the parties that the Master Servicer is conveying, and
the Primary Servicer is receiving, only a contract for servicing the Mortgage
Loans.  Accordingly, the parties hereby acknowledge that the Trustee remains the
sole and absolute beneficial owner of the Mortgage Loans and all rights related
thereto.
 
Section 6.11     Third Party Beneficiary.
 
The Trustee, for the benefit of the Certificateholders, shall be a third party
beneficiary under this Agreement, provided that, except to the extent the
Trustee or its designee assumes the obligations of the Master Servicer hereunder
as contemplated by Section 6.12 of this Agreement, none of the Trustee, the
Trust Fund, the Certificate Administrator, any successor Master Servicer, the
Special Servicer or any Certificateholder shall have any duties under this
Agreement or any liabilities arising herefrom.  The Depositor and each
Certification Party shall be a third party beneficiary under this Agreement
solely with respect to the obligations of the Primary Servicer under Section
3.01(c)(34) of this Agreement and, with respect to the Depositor, Section 4.01
of this Agreement.
 
Section 6.12     Successors and Assigns; Assignment of Agreement.
 
This Agreement shall bind and inure to the benefit of and be enforceable by the
Primary Servicer and the Master Servicer and the respective successors and
assigns of the Primary Servicer and the Master Servicer.  This Agreement shall
not be assigned, pledged or hypothecated by the Primary Servicer to a third
party except as otherwise specifically provided for herein.  If the Master
Servicer shall for any reason no longer act in such capacity under the Pooling
and Servicing Agreement (including by reason of a Servicer Termination Event),
the Trustee or its designee or any other successor to the Master Servicer may
thereupon assume all of the rights and, except to the extent they arose prior to
the date of assumption, obligations of the Master Servicer under this Agreement,
subject to the Primary Servicer’s rights hereunder, including the right to
retain accrued and unpaid Primary Servicing Fees.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 6.13     Waivers.
 
No term or provision of this Agreement may be waived or modified unless such
waiver or modification is in writing and signed by the party against whom such
waiver or modification is sought to be enforced.
 
Section 6.14     Exhibits.
 
The Exhibits to this Agreement are hereby incorporated and made a part hereof
and are an integral part of this Agreement.
 
Section 6.15     General Interpretive Principles.
 
The article and section headings are for convenience of a reference only, and
shall not limit or otherwise affect the meaning hereof.
 
Section 6.16     Complete Agreement.
 
This Agreement embodies the complete agreement between the parties regarding the
subject matter hereof and may not be varied or terminated except by a written
agreement conforming to the provisions of Section 6.18 of this Agreement.  All
prior negotiations or representations of the parties are merged into this
Agreement and shall have no force or effect unless expressly stated herein.
 
Section 6.17     Further Agreement.
 
The Primary Servicer and the Master Servicer each agree to execute and deliver
to the other such reasonable and appropriate additional documents, instruments
or agreements as may be necessary or appropriate to effectuate the purposes of
this Agreement.
 
Section 6.18     Amendments.
 
This Agreement may only be amended with the consent of the Primary Servicer and
the Master Servicer.  The Master Servicer shall not consent to any modification
to the Pooling and Servicing Agreement in any manner which would increase the
obligations or limit the rights of a Primary Servicer under the Pooling and
Servicing Agreement or under this Agreement without the prior written consent of
the Primary Servicer (which consent shall not be unreasonably withheld).
 
Section 6.19     Exchange Act Rule 17g-5 Procedures.
 
(a)           Notwithstanding any provision herein to the contrary but subject
to Section 6.19(c) of this Agreement and except as required by law, the Primary
Servicer shall not provide any information directly to, or communicate with,
either orally or in writing, any Rating Agency regarding the Certificates or the
Mortgage Loans relevant to the Rating Agency’s surveillance of the Certificates
or Mortgage Loans, including, but not limited to, providing responses to
inquiries from the Rating Agency regarding the Certificates or the Mortgage
Loans and requests for a Rating Agency Confirmation.  All such information will
be provided by, and all such
 
 
29

--------------------------------------------------------------------------------

 
 
communications, responses and requests will be made by, the Master Servicer in
accordance with the procedures required by the Pooling and Servicing
Agreement.  To the extent that the Master Servicer is required to take any
action under the Pooling and Servicing Agreement to comply with Exchange Act
Rule 17g-5, the Primary Servicer shall cooperate and provide any information
reasonably requested by the Master Servicer to enable the Master Servicer to
comply with such obligations.
 
(b)           The Primary Servicer hereby expressly agrees to indemnify and hold
harmless the Master Servicer and the Depositor and their respective officers,
directors, shareholders, members, managers, employees, agents, Affiliates and
controlling persons, and the Trust Fund (each, an “Indemnified Party”), from and
against any and all losses, liabilities, damages, claims, judgments, costs,
fees, penalties, fines, forfeitures or other expenses (including reasonable
legal fees and expenses), joint or several, to which any such Indemnified Party
may become subject, under the Securities Act, the Exchange Act or otherwise,
pursuant to a third-party claim, insofar as such losses, liabilities, damages,
claims, judgments, costs, fees, penalties, fines, forfeitures or other expenses
(including reasonable legal fees and expenses) arise out of or are based upon
(i) the Primary Servicer’s breach of this Section 6.19 or (ii) a determination
by the Rating Agency that it cannot reasonably rely on representations made by
the Depositor or any Affiliate thereof pursuant to Exchange Act Rule
17g-5(a)(3), to the extent caused by any such breach referred to in clause (i)
above by the Primary Servicer, and will reimburse such Indemnified Party for any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim, as such
expenses are incurred.
 
(c)           None of the foregoing restrictions in this Section 6.19 prohibit
or restrict oral or written communications, or providing information, between
the Primary Servicer and any Rating Agency with regard to (i) such Rating
Agency’s review of the ratings it assigns to the Primary Servicer, (ii) such
Rating Agency’s approval of the Primary Servicer as a commercial mortgage
master, special or primary servicer or (iii) such Rating Agency’s evaluation of
the Primary Servicer’s servicing operations in general; provided, however, that
the Primary Servicer shall not provide any information relating to the
Certificates or the Mortgage Loans to such Rating Agency in connection with such
review and evaluation by such Rating Agency unless (x) borrower, property or
deal specific identifiers are redacted; or (y) the Master Servicer confirms to
the Primary Servicer in writing that such information has already been provided
to the Depositor and has been uploaded on to the Depositor’s 17g-5 Website.
 
Section 6.20     Notification to Primary Servicer Concerning REO Property
 
The Master Servicer shall notify the Primary Servicer if any Mortgage Loan
becomes an REO Mortgage Loan or if a related Mortgage Property becomes REO
Property.
 
[SIGNATURES ON NEXT PAGE]
 
 
30

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Primary Servicer and the Master Servicer have caused
their names to be signed hereto by their respective officers thereunto duly
authorized as of the date first above written.
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION
         
 
By:
 /s/ Nachette Hadden       Name:  Nachette Hadden       Title:    Vice President
 

 
GS 2015-GC28
Berkeley Point Primary Servicing Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Primary Servicer and the Master Servicer have caused
their names to be signed hereto by their respective officers thereunto duly
authorized as of the date first above written.
 

 
BERKELEY POINT CAPITAL LLC
           
By:
/s/ Nancy Guanci       Name: Nancy Guanci       Title:   Vice President        
 

 
BERKELEY POINT CAPITAL LLC
           
By:
/s/ Ellen D. Miller       Name: Ellen D. Miller       Title:   Managing Director
 

 
GS 2015-GC28
Berkeley Point Primary Servicing Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
MORTGAGE LOAN SCHEDULE

 
ID
Property Name
Balance
Primary Servicing Fee
       
20
5950 Canoga Avenue
$13,650,000
0.0500%
       
28
Chestnut Oaks
$10,500,000
0.0500%
       

 
 
A-1

--------------------------------------------------------------------------------

 
EXHIBIT B
 
PRIMARY SERVICER’S OFFICER’S CERTIFICATE
SERIES 2015-GC28

 
I, [__________], hereby certify that I am the duly elected [______________] of
Berkeley Point Capital LLC, a [___________] organized under the laws of the
State of [____________] (the “Primary Servicer”) and further as follows:
 
 
1.
Attached hereto as Exhibit 1 is a true, correct and complete copy of the
[certificate of formation][articles of incorporation] of the Primary Servicer
which are in full force and effect on the date hereof and which have been in
effect without amendment, waiver, rescission or modification since January 1,
2009.

 
 
2.
Attached hereto as Exhibit 2 is a true, correct and complete copy of the
[organization document] of the Primary Servicer which are in effect on the date
hereof and which have been in effect without amendment, waiver, rescission or
modification since January 1, 2009.

 
 
3.
Attached hereto as Exhibit 3 is an original certificate of good standing of the
Primary Servicer, issued on February [_], 2015, and no event has occurred since
the date thereof which would impair such standing.

 
 
4.
Attached hereto as Exhibit 4 is a true, correct and complete copy of the
corporate resolutions of the Board of Directors of the Primary Servicer
authorizing the Primary Servicer to execute and deliver the Primary Servicing
Agreement, dated as of February 1, 2015 (the “Primary Servicing Agreement”), by
and between the Primary Servicer and Wells Fargo Bank, National Association and
such resolutions are in effect on the date hereof and have been in effect
without amendment, waiver, rescission or modification since August 31, 2011.

 
 
5.
Either (i) no consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Primary Servicer of or compliance by the Primary Servicer
with the Primary Servicing Agreement or the consummation of the transactions
contemplated by the Primary Servicing Agreement; or (ii) any required consent,
approval, authorization or order has been obtained by the Primary Servicer.

 
 
6.
Neither the consummation of the transactions contemplated by, nor the
fulfillment of the terms of the Primary Servicing Agreement, conflicts or will
conflict with or results or will result in a breach of or constitutes or will
constitute a default under the charter or by-laws of the Primary Servicer, the
terms of any indenture or other agreement or instrument to which the Primary
Servicer is a party or by which it is bound or to which it is subject, or any

 
 
B-1

--------------------------------------------------------------------------------

 
 
 
 
statute or order, rule, regulation, writ, injunction or decree of any court,
governmental authority or regulatory body to which the Primary Servicer is
subject or by which it is bound.

 
 
7.
There is no action, suit, proceeding or investigation pending or to the best of
my knowledge threatened against the Primary Servicer which, in our judgment,
either in any one instance or in the aggregate, may result in any material
adverse change in the business, operations, financial conditions, properties or
assets of the Primary Servicer or in any material impairment of the right or
ability of the Primary Servicer to carry on its business substantially as now
conducted or in any material liability on the part of the Primary Servicer or
which would draw into question the validity of the Primary Servicing Agreement
or of any action taken or to be taken in connection with the transactions
contemplated hereby, or which would be likely to impair materially the ability
of the Primary Servicer to perform under the terms of the Primary Servicing
Agreement.

 
 
8.
Each person listed on Exhibit 5 attached hereto who, as an officer or
representative of the Primary Servicer, signed the Primary Servicing Agreement
and any other document delivered prior hereto or on the date hereof in
connection with the Primary Servicing Agreement, was, at the respective times of
such signing and delivery, and is now, a duly elected or appointed, qualified
and acting officer or representative of the Primary Servicer, who holds the
office set forth opposite his or her name on Exhibit 5, and the signatures of
such persons appearing on such documents are their genuine signatures.

 
 
9.
The Primary Servicer is duly authorized to engage in the transactions described
and contemplated in the Primary Servicing Agreement.

 
IN WITNESS WHEREOF, I have hereunto signed my name and affixed the seal of the
Primary Servicer.
 

       
Dated:
   
By
       
Name:
     
Title:
 

 
I, [____________], an [____________________] of Berkeley Point Capital LLC,
hereby certify that [______________] is the duly elected, qualified and acting
Senior Vice President of the Primary Servicer and that the signature appearing
above is his genuine signature.
 
IN WITNESS WHEREOF, I have hereunto signed my name.
 
 
B-2

--------------------------------------------------------------------------------

 
 
Dated:
   
By
       
Name:
     
Title:
 

 
 
B-3

--------------------------------------------------------------------------------

 
 
EXHIBIT 5
 
to
 
Primary Servicer’s Officer’s Certificate

 
Name
Title
Signature
                                         

 
 
B-4

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
POOLING AND SERVICING AGREEMENT
 
Previously Delivered.
 
 
C-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
[RESERVED]
 
 
D-1

--------------------------------------------------------------------------------

 
EXHIBIT E
 
QUARTERLY SERVICING CERTIFICATION
 

Primary Servicer:  

                                         
RE:           Series 2015-GC28
 
Pursuant to the Servicing Agreement(s) between Wells Fargo Bank, National
Association and the above referenced Primary Servicer, we certify that with
respect to the mortgage loans serviced by us for Wells Fargo Bank, National
Association that as of the quarter ending _______________ except as otherwise
noted below:
 
●
All taxes, assessments and other governmental charges levied against the
mortgaged premises, ground rents payable with respect to the mortgaged premises,
if any, which would be delinquent if not paid, have been paid.

 
●
All required insurance policies are in full force and effect on the mortgaged
premises in the form and amount and with the coverage required by the loan
documents.

 
●
On all required insurance policies, the loss payee is in the name of the Trust.

 
●
All UCC Financing Statements have been renewed prior to expiration.

 
●
All reserves are maintained and disbursed in accordance with the loan documents
and no expired reserves exist.

 
●
All letters of credit are transferred to the Trust as beneficiary and are
properly renewed.

 
●
Lockboxes are being serviced in accordance with loan documents.

 
●
All required loan documents, third party reports and underwriting files are
complete and all applicable loan documents have been properly assigned to the
Trust.

 

EXCEPTIONS:       
 
 
 
 
 

 
 

Servicing Officer   Date

 
 
E-1

--------------------------------------------------------------------------------

 
                                                                                  
EXHIBIT F
 
FORM OF ACCOUNT CERTIFICATION
SERIES 2015-GC28
 
Securitization:
 

 
Sub Servicer:
 

 

   
New Account
 
Change of Account Information
         
Indicate purpose of account (check all that apply):
     
Principal & Interest
 
Deposit Clearing
   
Taxes & Insurance
 
Disbursement Clearing
   
Reserves (non-interest bearing)
 
Suspense
   
Reserves (interest bearing)
   

 
Account Number:
 

 
Account Name:
 

 
Depository Institution (and Branch):

 

 
Name:
 

 

 
Street:
 

 

 
City, State, Zip:
 

 

 
Rating Agency:
 
 Rating:
 

 
Please note that the name of the account must follow the guideline
specifications detailed in the applicable agreement.

 
Prepared by:
 

 
Signature:
 

 
Title:
 

 
Date:
 

 
Telephone:
   
Fax:
 

 
 
F-1

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
FORM OF COLLECTION REPORT
 
SERIES 2015-GC28
 
Month of________
 
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
                           
 
Sched
Addl
Sub-Sub
Fee
 
Neg Am/
Deferred Int
Amount
                                             
Sub
Serv
ID
Master
Servicer
Loan#
Sub-
Servicer
Loan#
 
Prosp
ID
Sched
Due
Date
Begin
Balance
Prior to Pmt
Ending
Balance
After Pmt
Paid
Thru
Date
Current
Note
Rate
Sub-
Servicer
Fee Rate
Sched
Prin
Pmt
Sched
Int
Pmt
Sched
P&I
Amount
Sched
Sub-Serv
Fee
Unsched
Principal
Rec'd
Other
Principal
Adjust
Other
Interest
Adjust
Liq/
Prepmt
Date
Prepmt
Penalty / YM
Rec'd
Prepmt
Int
Exc/Short
Liq/
Prepmt
Code
T&I
Advances
O/S
Pmt
Eff Date
Recd
Actual
Principal
Rec'd
Actual (Gross)
Interest
Rec'd
Actual
Sub-Servicer
Fee Paid
Addl
Sub-Sub
Fee Paid
Actual (Net)
Interest
Rec'd
Late
Charges
Rec'd
Default
Interest
Rec'd
Assum
Fees
Rec'd
Addl
Fees
Rec'd
 
Remittance
Amount
Actual
Loan
Balance
Total
Reserve
Balance
Pmt
Loan
Status
 
 
Comments
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                 
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
 
0.00
0.00
 
0.00
 
0.00
0.00
0.00
   
0.00
0.00
0.00
0.00
0.00
                                                                               
                                                                    NET REMIT 
TO MS 
-
       

 
 
G-1

--------------------------------------------------------------------------------

 
EXHIBIT H
 
FORM OF CERTIFICATE OF INSURANCE
 
Primary Servicer:
   

 
RE:
Series 2015-GC28

 
Pursuant to the Primary Servicing Agreement(s) between Wells Fargo Bank,
National Association and the above-named Primary Servicer, we certify with
respect to the Mortgage Loans serviced by us for Wells Fargo Bank, National
Association that all required insurance policies are in full force and effect on
the mortgaged premises in the form and amount and with the coverage required by
the Servicing Agreement(s).

 

     
Servicing Officer
 
Date

 
 
H-1

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
NEW LEASE INFORMATION
 
Loan #
 
Property Type:
 
Tenant:
 

Property Name/Address:
 

Term (Years, Months):
 
Sq Ft Gross Rentable:
 
Net Rentable
 

Begin Lease Date:
   
Retail

End Lease Date:
   
Office

Occupancy Date (if diff):
   
Other

 
Minimum Rent
 
     (S/SF/YR)

 

       
(Mo/Yr)
Escalation:
CPI
Other
 
Change to
on
           
Change to
on
           
Change to
on
           
Change to
on
         



Percentage Rent

 

 
% Amount
For
 
% Rent Due:
     
For
   
Monthly
   
Up to
   
Quarterly
   
Up to
   
Annually

 
Breakpoint
(S/Yr)
Sales Report Due:
 

 

       
(Mo/Yr)
   
Change to
on
   
Monthly
 
Change to
on
   
Quarterly
 
Change to
on
   
Annually



Recoveries

        

 
  Taxes
       
Per
     
  Insurance
     
Per
     
  Cam
         
Per
     
  HVAC
       
Per
     
  Adver/Promo
   
Per
                 
Per
                 
Per
     
  Management
   
Per
   

 
 
I-1

--------------------------------------------------------------------------------

 
 
Renewal Options

 

 
Term 
       
SF
         
Minimum rent 
   
Gross Rentable
     
% Rent
     
Net Rentable
     



Landlord Costs




 
Alterations:
         
Commissions:
       
Moving Allowances:
   
Buyout Clauses:
     
Other:
         

 
Building Insurance Requirements

 
Tenant maintains fire & ED on building(s); will need coverage to renew
 
Does not furnish building coverage
 
General liability naming landlord mortgagee as additional insured; will need
coverage for review
 
General liability without mentioning landlord’s mortgagee; do not need coverage
   
Waiver of Subrogation
 
N/A
 
Mutual; will need endorsement
 
Landlord only; will need endorsement
 
Tenant only; do not need endorsement

 
Comments:

 
 

 
 


 
Attachments:

 
Original Lease

 
Original Subordination Agreement

 
 
I-2

--------------------------------------------------------------------------------

 
 
EXHIBIT J
 
MONTHLY ACCOUNTS CERTIFICATION

 
Servicer:
   

 
RE:       Series 2015-GC28
 
Pursuant to the Servicing Agreement(s) between Wells Fargo Bank, National
Association and the above named Primary Servicer, I certify with respect to each
transaction serviced by us, as noted above, for Wells Fargo Bank, National
Association that as of the last day of the calendar month immediately preceding
the month in which this certificate is dated, all collection accounts and
servicing accounts have been properly reconciled and the reconciliations have
been reviewed and approved by Primary Servicer’s management, except as otherwise
noted below:
 
EXCEPTIONS:
         

 

     
Servicing Officer
 
Date

 
 
J-1

--------------------------------------------------------------------------------

 